UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 12/31 Date of reporting period: 6/30/12 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared one semiannual report to shareholders for the period ended June 30, 2012. The report applies to the 5 Lifestyle Portfolios. John Hancock Lifestyle Aggressive Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is not a consideration. The Portfolio operates as a fund-of-funds and normally invests 100% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation* Equity 97.2% of Total U.S. Large Cap 49.3% Emerging Markets 9.7% International Large Cap 9.3% U.S. Mid Cap 6.8% Large-Cap Blend 5.5% International Small Cap 5.4% U.S. Small Cap 4.5% Natural Resources 2.4% Real Estate 1.8% Health Sciences 1.5% Small-Cap Growth 0.6% Global Large Cap 0.4% Alternative 2.8% of Total Currency 2.0% Global Absolute Return Strategies 0.8% *As a percentage of net assets on 6-30-12. Portfolio results During the six months ended June 30, 2012, John Hancock Lifestyle Aggressive Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares returned 6.90%, 6.53%, 6.53%, 6.80%, 6.83%, 6.92%, 7.10%, 7.21% and 7.21%, respectively. In comparison, the S&P 500 Index returned 9.49%, over the same period. The Portfolio results underperformed the 7.70% return of Morningstar, Inc.’s average large blend fund category. Performance review Despite the first half of 2012 consisting of two very distinct market environments — the first quarter producing double-digit equity returns and the second quarter fraught with uncertainty and volatility — the Portfolio still delivered a positive absolute return. However, the Portfolio trailed the index primarily due to its equity allocations outside of high-quality U.S. large cap stocks, as the S&P 500 Index outpaced most other major equity asset classes around the world. Given the relative strength of the S&P 500 Index compared to other asset classes, the Portfolio’s exposure to emerging-markets equities, international stocks and global natural resources detracted from relative returns. On the positive side, allocations to U.S. and global real estate investment trusts (REITs) and health sciences added to results. While the overall contribution from manager selection was a slight drag on relative results, many strategies did well. Among the funds that contributed positively were Alpha Opportunities Fund (Wellington) and Blue Chip Growth Fund (T. Rowe Price). Despite trailing the broader equity market during the first quarter rally, the more defensively oriented equity funds, such as U.S. Equity Fund (GMO) and Global Shareholder Yield Fund (Epoch), outperformed during the second quarter sell-off and helped mitigate volatility over the full period. The Portfolio increased exposure to several strategies over the first half of the year in order to improve performance results across various market environments. We further increased the allocation to the Portfolio’s newest absolute return strategy, Global Absolute Return Strategies Fund (Standard Life), in an attempt to increase diversification and add downside protection. In an effort to expand our defensive opportunity set, the allocation to Capital Appreciation Value Fund (T. Rowe Price) was increased and we introduced Fundamental Global Franchise Fund (John Hancock). On the other side of our defensive position, we increased our allocation to emerging markets through China Emerging Leaders Fund (Atlantis), a Chinese small/mid-cap strategy that should benefit from changing dynamics within the Chinese economy. Given these moves, we continue to maintain a barbell approach with growth-oriented, more aggressive investments on one side and more defensive strategies on the other. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 4 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart and table show what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Aggressive Portfolio for the share classes and periods indicated, assuming all dividends were reinvested. For comparison, we’ve shown the same investment in two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Ending Value $11,310 $11,334 $10,437 $11,708 $11,921 $12,163 $10,846 $12,274 Index 1 13,188 13,188 11,683 13,188 13,188 13,188 13,228 13,228 Index 2 11,350 11,350 9,326 11,350 11,350 11,350 11,296 11,296 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. MSCI EAFE Index (Europe, Australasia, Far East) (gross of foreign withholding taxes on dividends) — is a free float adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 6-30-12 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Average annual returns — 1 year –9.81% –10.46% –6.64% –5.40% –5.31% –5.02% –4.71% –4.86% –4.52% Average annual returns — 5 years –3.36% –3.44% –3.07% –2.68% –2.63% –2.34% –2.03% –3.59% –1.88% Average annual returns — Since inception 1.83% 1.85% 1.89% 0.74% 2.38% 2.66% 2.97% 1.22% 3.10% Cumulative returns — 6 months 1.60% 1.53% 5.53% 6.80% 6.83% 6.92% 7.10% 7.21% 7.21% Cumulative returns — 1 year –9.81% –10.46% –6.64% –5.40% –5.31% –5.02% –4.71% –4.86% –4.52% Cumulative returns — 5 years –15.70% –16.05% –14.42% –12.69% –12.46% –11.17% –9.73% –16.69% –9.05% Cumulative returns — Since inception 12.89% 13.10% 13.34% 4.37% 17.08% 19.21% 21.63% 8.46% 22.74% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class B and Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6* Class 1 Net (%) 1.47 2.22 2.18 1.88 1.76 1.40 1.15 1.00 1.00 Gross (%) 1.47 2.24 2.18 1.88 1.76 1.40 1.15 17.45 1.00 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. Semiannual report | Lifestyle Portfolios 5 John Hancock Lifestyle Growth Portfolio Goal and strategy The Portfolio seeks long-term growth of capital. Current income is also a consideration. The Portfolio operates as a fund of funds and normally invests approximately 20% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 80% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation* Equity 81.5% of Total U.S. Large Cap 44.2% International Large Cap 7.4% Emerging Markets 7.0% U.S. Mid Cap 5.5% Large-Cap Blend 4.6% International Small Cap 4.1% U.S. Small Cap 2.9% Real Estate 1.8% Natural Resources 1.7% Health Sciences 1.4% Global Large Cap 0.6% Small-Cap Growth 0.3% Fixed Income 15.5% of Total Multi-Sector Bond 4.8% Intermediate Bond 3.0% High-Yield Bond 3.9% Bank Loan 2.7% Global Bond 0.6% Treasury Inflation-Protected Securities 0.5% Alternative 3.0% of Total Currency 2.0% Global Absolute Return Strategies 1.0% *As a percentage of net assets on 6-30-12. Portfolio results During the six months ended June 30, 2012, John Hancock Lifestyle Growth Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares returned 6.86%, 6.42%, 6.42%, 6.66%, 6.69%, 6.86%, 7.03%, 7.06%, 7.05% and 7.06%, respectively. In comparison, the S&P 500 Index was up 9.49%, the Barclays Capital U.S. Aggregate Bond Index rose 2.37% and a blended index — 80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Bond Index — returned 8.13% over the same period. The Portfolio outperformed the 5.70% return of Morningstar, Inc.’s average aggressive allocation fund category. Performance review Despite the first half of 2012 consisting of two very distinct market environments — the first quarter producing double-digit equity returns and the second quarter fraught with uncertainty and volatility — the Portfolio still delivered a positive absolute return. However, the Portfolio trailed its blended index primarily due to its equity allocations outside of high-quality U.S. large cap stocks, as the S&P 500 Index outpaced most other major equity asset classes around the world. Given the relative strength of the S&P 500 Index compared to other asset classes, the Portfolio’s exposure to emerging-markets equities, international stocks and global natural resources detracted from relative returns. On the positive side, allocations to U.S. and global real estate investment trusts (REITs) and health sciences added to results. Within fixed income, the boost from the Portfolio’s non-investment-grade credit allocations such as high-yield bonds and bank loans, particularly during the first quarter, helped offset some of the underperformance. While the overall contribution from manager selection was a slight drag on relative results, many strategies did well. Among the funds that contributed positively were Alpha Opportunities Fund (Wellington) and Blue Chip Growth Fund (T. Rowe Price). Despite trailing the broader equity market during the first quarter rally, the more defensively oriented equity funds, such as U.S. Equity Fund (GMO) and Global Shareholder Yield Fund (Epoch), outperformed during the second quarter sell-off and helped mitigate volatility over the full period. The Portfolio increased exposure to several strategies over the first half of the year in order to improve performance results across various market environments. We further increased the allocation to the Portfolio’s newest absolute return strategy, Global Absolute Return Strategies Fund (Standard Life), in an attempt to increase diversification and add downside protection. In an effort to expand the Portfolio’s defensive positioning, the allocation to Capital Appreciation Value Fund (T. Rowe Price) was increased and we introduced Fundamental Global Franchise Fund (John Hancock). On the other side of our defensive position, we increased the Portfolio’s allocation to emerging markets through China Emerging Leaders Fund (Atlantis), a Chinese small/mid-cap strategy that could benefit from changing dynamics within the Chinese economy. Given these changes, we continue to maintain a barbell approach with growth-oriented, more aggressive investments on one side and more defensive strategies on the other. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 6 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart and table show what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Growth Portfolio for the share classes and periods indicated, assuming all dividends were reinvested. For comparison, we’ve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Ending Value $11,947 $11,978 $11,179 $12,359 $12,605 $12,850 $12,021 $12,940 $11,919 Index 1 13,188 13,188 11,683 13,188 13,188 13,188 13,228 13,228 12,191 Index 2 14,801 14,801 14,329 14,801 14,801 14,801 14,807 14,807 14,741 Index 3 13,713 13,713 12,361 13,713 13,713 13,713 13,747 13,747 12,862 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 80% S&P 500/20% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 80% S&P 500 Index and 20% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 6-30-12 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual returns — 1 year –7.95% –8.50% –4.68% –3.40% –3.30% –2.97% –2.69% –2.81% –2.61% –2.56% Average annual returns — 5 years –1.34% –1.42% –1.03% –0.64% –0.57% –0.26% 0.03% –0.90% 0.14% 0.19% Average annual returns — Since inception 2.66% 2.69% 2.73% 1.94% 3.21% 3.52% 3.81% 2.78% 3.92% 2.97% Cumulative returns — 6 months 1.51% 1.42% 5.42% 6.66% 6.69% 6.86% 7.03% 7.06% 7.05% 7.06% Cumulative returns — 1 year –7.95% –8.50% –4.68% –3.40% –3.30% –2.97% –2.69% –2.81% –2.61% –2.56% Cumulative returns — 5 years –6.53% –6.88% –5.05% –3.14% –2.82% –1.30% 0.14% –4.44% 0.69% 0.96% Cumulative returns — Since inception 19.25% 19.47% 19.78% 11.79% 23.59% 26.05% 28.50% 20.21% 29.40% 19.19% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6* Class 1 Class 5 Net (%) 1.44 2.15 2.14 1.78 1.67 1.28 1.07 0.97 0.97 0.92 Gross (%) 1.44 2.15 2.14 1.78 1.67 1.28 1.07 16.81 0.97 0.92 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. Semiannual report | Lifestyle Portfolios 7 John Hancock Lifestyle Balanced Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 40% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 60% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation* Equity 59.3% of Total U.S. Large Cap 33.0% International Large Cap 5.2% Emerging Markets 4.6% U.S. Mid Cap 3.5% International Small Cap 2.9% Large-Cap Blend 2.9% U.S. Small Cap 2.2% Real Estate 1.7% Natural Resources 1.4% Health Sciences 1.2% Global Large Cap 0.4% Small-Cap Growth 0.3% Fixed Income 37.5% of Total Multi-Sector Bond 11.2% Intermediate Bond 10.7% High-Yield Bond 6.2% Bank Loan 5.3% Global Bond 2.5% Treasury Inflation-Protected Securities 1.6% Alternative 3.2% of Total Currency 2.2% Global Absolute Return Strategies 1.0% *As a percentage of net assets on 6-30-12. Portfolio results During the six months ended June 30, 2012, John Hancock Lifestyle Balanced Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares returned 6.33%, 5.96%, 5.96%, 6.17%, 6.15%, 6.32%, 6.46%, 6.52%, 6.52% and 6.55%, respectively. In comparison, the S&P 500 Index was up 9.49%, the Barclays Capital U.S. Aggregate Bond Index rose 2.37% and a blended index — 60% S&P 500 Index/40% Barclays Capital U.S. Aggregate Bond Index —returned 6.73% over the same period. The Portfolio’s results outperformed the 5.66% return of Morningstar, Inc.’s average moderate allocation fund category. Performance review Despite the first half of 2012 consisting of two very distinct market environments — the first quarter producing double-digit equity returns and the second quarter fraught with uncertainty and volatility — the Portfolio still delivered a positive absolute return and readily outpaced the average Morningstar moderate allocation fund. However, the Portfolio trailed its blended index primarily due to its equity allocations outside of high-quality U.S. large-cap stocks, as the S&P 500 Index outpaced most other major equity asset classes around the world. Given the relative strength of the S&P 500 Index compared to other asset classes, the Portfolio’s exposure to emerging-markets equities, international stocks and global natural resources detracted from relative returns. On the positive side, allocations to U.S. and global real estate investment trusts (REITs) and health sciences added to results. Within fixed income, the boost from the Portfolio’s non-investment-grade credit allocations such as high-yield bonds and bank loans, particularly during the first quarter, helped offset some of the underperformance. While the overall contribution from manager selection was neutral, many strategies did well. Among the funds that contributed positively were Alpha Opportunities Fund (Wellington) and Blue Chip Growth Fund (T. Rowe Price). Despite trailing the broader equity market during the first quarter rally, the more defensively oriented equity funds, such as U.S. Equity Fund (GMO) and Global Shareholder Yield Fund (Epoch), outperformed during the second quarter sell-off and helped mitigate volatility over the full period. The Portfolio increased exposure to several strategies over the first half of the year in order to improve performance results across various market environments. We further increased the allocation to the Portfolio’s newest absolute return strategy, Global Absolute Return Strategies Fund (Standard Life) in an attempt to increase diversification and add downside protection. In an effort to expand the Portfolio’s defensive positioning, the allocation to Capital Appreciation Value Fund (T. Rowe Price) was increased, while we introduced Fundamental Global Franchise Fund (John Hancock). On the other side of our defensive position, we increased our allocation to emerging markets through China Emerging Leaders Fund (Atlantis), a Chinese small/mid-cap strategy that stands to benefit from changing dynamics within the Chinese economy. Given these changes, we continue to maintain a barbell approach with growth-oriented, more aggressive investments on one side and more defensive strategies on the other. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 8 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart and table show what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Balanced Portfolio for the share classes and periods indicated, assuming all dividends were reinvested. For comparison, we’ve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Ending Value $12,533 $12,590 $11,782 $12,980 $13,233 $13,494 $12,615 $13,572 $12,701 Index 1 13,188 13,188 11,683 13,188 13,188 13,188 13,228 13,228 12,191 Index 2 14,801 14,801 14,329 14,801 14,801 14,801 14,807 14,807 14,741 Index 3 14,143 14,143 12,975 14,143 14,143 14,143 14,171 14,171 13,463 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 60% S&P 500/40% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 6-30-12 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual returns — 1 year –5.68% –6.21% –2.34% –1.01% –0.89% –0.57% –0.29% –0.37% –0.16% –0.18% Average annual returns — 5 years 0.30% 0.24% 0.63% 0.93% 1.09% 1.40% 1.71% 0.74% 1.79% 1.84% Average annual returns — Since inception 3.42% 3.43% 3.50% 2.87% 3.97% 4.27% 4.57% 3.52% 4.66% 4.07% Cumulative returns — 6 months 0.98% 0.96% 4.96% 6.17% 6.15% 6.32% 6.46% 6.52% 6.52% 6.55% Cumulative returns — 1 year –5.68% –6.21% –2.34% –1.01% –0.89% –0.57% –0.29% –0.37% –0.16% –0.18% Cumulative returns — 5 years 1.51% 1.21% 3.18% 4.76% 5.58% 7.18% 8.83% 3.74% 9.26% 9.53% Cumulative returns — Since inception 25.27% 25.33% 25.90% 17.82% 29.80% 32.33% 34.94% 26.15% 35.72% 27.01% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6* Class 1 Class 5 Net (%) 1.36 2.08 2.06 1.73 1.58 1.19 0.97 0.90 0.90 0.85 Gross (%) 1.36 2.08 2.06 1.73 1.58 1.19 0.97 17.16 0.90 0.85 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. Semiannual report | Lifestyle Portfolios 9 John Hancock Lifestyle Moderate Portfolio Goal and strategy The Portfolio seeks a balance between a high level of current income and growth of capital, with a greater emphasis on income. The Portfolio operates as a fund of funds and normally invests approximately 60% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 40% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation* Equity 39.4% of Total U.S. Large Cap 24.1% International Large Cap 2.8% Emerging Markets 2.5% Large-Cap Blend 2.4% U.S. Mid Cap 2.2% Real Estate 1.5% International Small Cap 1.2% U.S. Small Cap 1.1% Natural Resources 1.0% Global Large Cap 0.4% Small-Cap Growth 0.2% Fixed Income 57.2% of Total Intermediate Bond 22.1% Multi-Sector Bond 14.1% Bank Loan 8.2% High-Yield Bond 7.5% Global Bond 3.1% Treasury Inflation-Protected Securities 2.2% Alternative 3.4% of Total Currency 2.3% Global Absolute Return Strategies 1.1% *As a percentage of net assets on 6-30-12. Portfolio results During the six months ended June 30, 2012, John Hancock Lifestyle Moderate Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares, returned 5.60%, 5.23%, 5.24%, 5.46%, 5.47%, 5.63%, 5.80%, 5.87%, 5.86% and 5.89%, respectively. In comparison, the S&P 500 Index returned 9.49% over the same period, while the Barclays Capital U.S. Aggregate Bond Index returned 2.37% and a blended index — 40%S&P 500 Index/60% Barclays Capital U.S. Aggregate Bond Index — returned 5.31% over the same period. The Portfolio’s results outperformed the 4.51% return of Morningstar, Inc.’s average conservative allocation fund category. Performance review Despite the first half of 2012 consisting of two very distinct market environments — the first quarter producing double-digit equity returns and the second quarter fraught with uncertainty and volatility — most of the Portfolio’s share classes beat the Morningstar category average and outperformed the blended index. The favorable performance was a result of both asset class positioning and underlying manager performance. From an asset class perspective, the Portfolio benefited from its fixed-income positioning. Exposure to strong performing areas of the bond market, including multi-sector bonds, high-yield bonds, bank loans and Treasury Inflation-Protected Securities, contributed most positively to relative returns. During the first half of 2012, large-cap U.S. stocks outperformed nearly every other part of the global equity market, including small and mid-cap stocks, international stocks and emerging-markets equities. The Portfolio was modestly hampered by exposures to international large-cap equities and emerging-markets stocks. There were a number of bright spots where the underlying managers outperformed their indexes. Total Return Fund (PIMCO), Active Bond Fund (John Hancock/Declaration) and Investment Quality Bond Fund (Wellington) were all rewarded for their exposure to credit spread opportunities in the bond market. Blue Chip Growth Fund (T. Rowe Price) and Mid Cap Stock Fund (Wellington) benefited from holding stocks in companies that were able to deliver meaningful earnings growth in a challenging economy. Offsetting these positives were modest underperformance from Global Shareholder Yield Fund (Epoch), Redwood Fund (RCM) and Fundamental Value Fund (Davis). Finally, the Portfolio’s exposure to absolute return strategies and more defensive equity strategies helped to mitigate volatility during the period and generated positive absolute returns, such as Currency Strategies Fund (First Quadrant) and Capital Appreciation Value Fund (T. Rowe Price). During the first six months of the year, we added or increased the Portfolio’s exposure to several managers, including those with absolute return and defensive equity approaches. Among absolute return strategies, we increased the Portfolio’s exposure to Global Absolute Return Strategies Fund (Standard Life). Additionally, to capitalize on our view that high quality, global franchise companies offer promising value we added Fundamental Global Franchise Fund (John Hancock). Lastly, we added Fundamental Large Cap Value Fund (John Hancock) and International Value Equity Fund (John Hancock) in an attempt to bolster diversification and replace managers that were removed, such as Value & Restructuring Fund (Columbia) and Total Bond Market Fund (Declaration). 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 10 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart and table show what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Moderate Portfolio for the share classes and periods indicated, assuming all dividends were reinvested. For comparison, we’ve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Ending Value $13,047 $13,114 $12,542 $13,502 $13,730 $14,041 $12,459 $14,148 $13,507 Index 1 13,188 13,188 11,683 13,188 13,188 13,188 13,228 13,228 12,191 Index 2 14,801 14,801 14,329 14,801 14,801 14,801 14,807 14,807 14,741 Index 3 14,472 14,472 13,515 14,472 14,472 14,472 14,493 14,493 13,983 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 40% S&P 500/60% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 40% S&P 500 Index and 60% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 6-30-12 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual returns — 1 year –2.99% –3.52% 0.46% 1.73% 1.89% 2.19% 2.52% 2.27% 2.64% 2.70% Average annual returns — 5 years 2.20% 2.09% 2.50% 2.84% 2.90% 3.18% 3.56% 1.84% 3.69% 3.74% Average annual returns — Since inception 4.06% 4.05% 4.13% 3.99% 4.58% 4.84% 5.20% 3.33% 5.31% 5.14% Cumulative returns — 6 months 0.29% 0.23% 4.24% 5.46% 5.47% 5.63% 5.80% 5.87% 5.86% 5.89% Cumulative returns — 1 year –2.99% –3.52% 0.46% 1.73% 1.89% 2.19% 2.52% 2.27% 2.64% 2.70% Cumulative returns — 5 years 11.48% 10.87% 13.13% 15.02% 15.36% 16.96% 19.10% 9.52% 19.84% 20.17% Cumulative returns — Since inception 30.60% 30.47% 31.14% 25.42% 35.02% 37.30% 40.41% 24.59% 41.48% 35.07% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6* Class 1 Class 5 Net (%) 1.36 2.10 2.06 1.81 1.66 1.31 1.02 0.89 0.89 0.84 Gross (%) 1.36 2.10 2.06 1.81 1.66 1.31 1.02 17.03 0.89 0.84 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. Semiannual report | Lifestyle Portfolios 11 John Hancock Lifestyle Conservative Portfolio Goal and strategy The Portfolio seeks a high level of current income with some consideration given to growth of capital. The Portfolio operates as a fund of funds and normally invests approximately 80% of its assets in underlying funds that invest primarily in fixed-income securities and approximately 20% of its assets in underlying funds that invest primarily in equity securities. Asset Allocation* Equity 20.7% of Total U.S. Large Cap 14.9% Real Estate 1.2% International Large Cap 1.2% U.S. Mid Cap 0.8% Emerging Markets 0.8% Natural Resources 0.6% U.S. Small Cap 0.5% International Small Cap 0.5% Global Large Cap 0.2% Fixed Income 76.3% of Total Intermediate Bond 31.3% Multi-Sector Bond 15.9% Bank Loan 9.2% High-Yield Bond 8.1% Short-Term Bond 4.1% Global Bond 4.1% Treasury Inflation-Protected Securities 3.6% Alternative 3.0% of Total Currency 2.3% Global Absolute Return Strategies 0.7% *As a percentage of net assets on 6-30-12. Portfolio results During the six months ended June 30, 2012, John Hancock Lifestyle Conservative Portfolio’s Class A, Class B, Class C, Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares, returned 4.79%, 4.41%, 4.43%, 4.63%, 4.72%, 4.78%, 4.96%, 4.96% and 5.04% respectively. In comparison, the S&P 500 Index returned 9.49% over the same period, while the Barclays Capital U.S. Aggregate Bond Index returned 2.37% and a blended index — 20% S&P 500 Index/80% Barclays Capital U.S. Aggregate Bond Index — returned 3.85% over the same period. Most of the Portfolio’s share classes outperformed the 4.51% return of Morningstar, Inc.’s average conservative allocation fund category. Performance review Despite the first half of 2012 consisting of two very distinct market environments — the first quarter producing double-digit equity returns and the second quarter fraught with uncertainty and volatility — the Portfolio delivered a positive absolute return, and most of its share classes outperformed the blended index and beat the Morningstar category average. The favorable performance was a result of both asset class positioning and underlying manager performance. From an asset class perspective, the Portfolio benefited from its fixed-income positioning. Exposure to strong performing areas of the bond market, including multi-sector bonds, high-yield bonds, bank loans and Treasury Inflation-Protected Securities, contributed most positively to relative returns. During the first half of 2012, large-cap U.S. stocks outperformed nearly every other part of the global equity market, including small- and mid-cap stocks, international stocks and emerging-markets equities. The Portfolio was modestly hampered by exposures to international large-cap equities and emerging-markets stocks. There were a number of bright spots where the underlying managers outperformed their indexes. Total Return Fund (PIMCO), Active Bond Fund (John Hancock/Declaration) and Investment Quality Bond Fund (Wellington) were all rewarded for their exposure to credit spread opportunities in the bond market. Blue Chip Growth Fund (T. Rowe Price) benefited from holding stocks in companies that were able to deliver meaningful earnings growth in a challenging economy. Offsetting these positives were modest underperformance from Global Shareholder Yield Fund (Epoch), Redwood Fund (RCM) and Fundamental Value Fund (Davis). Finally, the Portfolio’s exposure to absolute return strategies and more defensive equity strategies helped to mitigate volatility during the period and generated positive absolute returns, such as Currency Strategies Fund (First Quadrant) and Capital Appreciation Value Fund (T. Rowe Price). During the first six months of the year, we added or increased the Portfolio’s exposure to several managers, including those with absolute return and defensive equity approaches. Among absolute return strategies, we increased the Portfolio’s exposure to Global Absolute Return Strategies Fund (Standard Life). Additionally, to capitalize on our view that high quality, global franchise companies offer promising value we added Fundamental Global Franchise Fund (John Hancock). Lastly, we added Fundamental Large Cap Value Fund (John Hancock) and International Growth Stock Fund (Invesco) in an attempt to bolster diversification and replace managers that were removed, such as Total Bond Market Fund (Declaration). 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 12 Lifestyle Portfolios | Semiannual report Growth of $10,000 This chart and table show what happened to a hypothetical $10,000 investment in John Hancock Lifestyle Conservative Portfolio for the share classes and periods indicated, assuming all dividends were reinvested. For comparison, we’ve shown the same investment in a blended index and two separate indexes. Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Ending Value $13,446 $13,477 $13,101 $13,900 $14,111 $14,435 $12,558 $14,559 Index 1 13,188 13,188 11,683 13,188 13,188 13,188 13,228 13,228 Index 2 14,801 14,801 14,329 14,801 14,801 14,801 14,807 14,807 Index 3 14,693 14,693 13,969 14,693 14,693 14,693 14,706 14,706 S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — is an unmanaged index of dollar-denominated and non-convertible investment grade debt issues. 20% S&P 500/80% Barclays Capital U.S. Aggregate Bond Index Blend — is comprised of 20% S&P 500 Index and 80% Barclays Capital U.S. Aggregate Bond Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. Performance chart Total returns with maximum sales charge for the period ended 6-30-12 Class A Class B Class C Class R1 1 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Average annual returns — 1 year –1.32% –1.85% 2.09% 3.38% 3.60% 3.81% 4.16% 3.87% 4.39% Average annual returns — 5 years 3.73% 3.66% 4.05% 4.38% 4.47% 4.73% 5.09% 3.07% 5.26% Average annual returns — Since inception 4.51% 4.52% 4.55% 4.78% 5.04% 5.27% 5.63% 3.45% 5.76% Cumulative returns — 6 months –0.42% –0.59% 3.43% 4.63% 4.72% 4.78% 4.96% 4.96% 5.04% Cumulative returns — 1 year –1.32% –1.85% 2.09% 3.38% 3.60% 3.81% 4.16% 3.87% 4.39% Cumulative returns — 5 years 20.07% 19.66% 21.98% 23.91% 24.46% 25.98% 28.20% 16.33% 29.21% Cumulative returns — Since inception 34.37% 34.46% 34.77% 31.01% 39.00% 41.11% 44.35% 25.58% 45.59% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class R1, Class R3, Class R4, Class R5, Class R6 and Class 1 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R3 Class R4 Class R5 Class R6* Class 1 Net (%) 1.29 2.02 1.99 1.77 1.59 1.24 0.95 0.82 0.82 Gross (%) 1.29 2.02 1.99 1.77 1.59 1.24 0.95 16.87 0.82 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 The inception date for Class R6 shares is 9-1-11. The returns prior to this date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not included. Semiannual report | Lifestyle Portfolios 13 Your expenses As a shareholder of a John Hancock Funds II Lifestyle Portfolio, you incur two types of costs: (1) transaction costs, including sales charges (loads) on certain purchase and redemption fees on certain exchanges and redemptions, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Portfolio expenses. In addition to the operating expenses that each Portfolio bears directly, the Portfolio indirectly bears a pro rata share of the operating expenses of the affiliated underlying funds in which the Portfolio invests. Because the affiliated underlying funds have varied operating expenses and transaction costs and each Portfolio may own different proportions of the underlying funds at different times, the amount of expenses incurred indirectly by the Portfolio will vary. Had these indirect expenses been reflected in the following analysis, total expenses would have been higher than the amounts shown. These examples are intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio so you can compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 at the beginning of the period and held for the entire period (January 1, 2012 through June 30, 2012). Actual expenses: The first line of each share class in the tables on the following pages provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses paid during period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the tables on the following pages provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed annualized rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolios and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 14 Lifestyle Portfolios | Semiannual report Shareholder expense example chart Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 1-1-12 6-30-12 1-1-12–6-30-12 Expense Ratio 2 Lifestyle Aggressive Portfolio Class A Actual $1,000.00 $1,069.00 $2.93 0.57% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 2.87 0.57% Class B Actual 1,000.00 1,065.30 6.93 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.20 6.77 1.35% Class C Actual 1,000.00 1,065.30 6.52 1.27% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.37 1.27% Class R1 Actual 1,000.00 1,068.00 4.68 0.91% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.30 4.57 0.91% Class R2 Actual 3 1,000.00 962.40 2.03 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.12 0.62% Class R3 Actual 1,000.00 1,068.30 4.37 0.85% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.60 4.27 0.85% Class R4 Actual 1,000.00 1,069.20 2.78 0.54% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.20 2.72 0.54% Class R5 Actual 1,000.00 1,071.00 1.24 0.24% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.70 1.21 0.24% Class R6 Actual 1,000.00 1,072.10 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 1 Actual 1,000.00 1,072.10 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Lifestyle Growth Portfolio Class A Actual $1,000.00 $1,068.60 $2.88 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.10 2.82 0.56% Class B Actual 1,000.00 1,064.20 6.57 1.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.42 1.28% Class C Actual 1,000.00 1,064.20 6.47 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.32 1.26% Class R1 Actual 1,000.00 1,066.60 4.32 0.84% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.22 0.84% Class R2 Actual 3 1,000.00 973.90 2.01 0.61% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.07 0.61% Class R3 Actual 1,000.00 1,066.90 4.01 0.78% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.00 3.92 0.78% Class R4 Actual 1,000.00 1,068.60 2.47 0.48% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.50 2.41 0.48% Class R5 Actual 1,000.00 1,070.30 0.93 0.18% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.00 0.91 0.18% Class R6 Actual 1,000.00 1,070.60 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 1 Actual 1,000.00 1,070.50 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 5 Actual 1,000.00 1,070.60 0.31 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.30 0.06% Semiannual report | Lifestyle Portfolios 15 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 1-1-12 6-30-12 1-1-12–6-30-12 Expense Ratio 2 Lifestyle Balanced Portfolio Class A Actual $1,000.00 $1,063.30 $2.87 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.10 2.82 0.56% Class B Actual 1,000.00 1,059.60 6.55 1.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.42 1.28% Class C Actual 1,000.00 1,059.60 6.45 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.32 1.26% Class R1 Actual 1,000.00 1,061.70 4.31 0.84% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.22 0.84% Class R2 Actual 3 1,000.00 987.30 2.02 0.61% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.07 0.61% Class R3 Actual 1,000.00 1,061.50 3.95 0.77% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.00 3.87 0.77% Class R4 Actual 1,000.00 1,063.20 2.00 0.39% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.90 1.96 0.39% Class R5 Actual 1,000.00 1,064.60 0.82 0.16% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.10 0.81 0.16% Class R6 Actual 1,000.00 1,065.20 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 1 Actual 1,000.00 1,065.20 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 5 Actual 1,000.00 1,065.50 0.31 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.30 0.06% Lifestyle Moderate Portfolio Class A Actual $1,000.00 $1,056.00 $2.91 0.57% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 2.87 0.57% Class B Actual 1,000.00 1,052.30 6.63 1.30% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.40 6.52 1.30% Class C Actual 1,000.00 1,052.40 6.43 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.32 1.26% Class R1 Actual 1,000.00 1,054.60 4.96 0.97% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.00 4.87 0.97% Class R2 Actual 3 1,000.00 998.10 2.06 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.12 0.62% Class R3 Actual 1,000.00 1,054.70 4.34 0.85% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.60 4.27 0.85% Class R4 Actual 1,000.00 1,056.30 2.81 0.55% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.10 2.77 0.55% Class R5 Actual 1,000.00 1,058.00 1.13 0.22% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.80 1.11 0.22% Class R6 Actual 1,000.00 1,058.70 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 1 Actual 1,000.00 1,058.60 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 5 Actual 1,000.00 1,058.90 0.31 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.30 0.06% 16 Lifestyle Portfolios | Semiannual report Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 1-1-12 6-30-12 1-1-12–6-30-12 Expense Ratio 2 Lifestyle Conservative Portfolio Class A Actual $1,000.00 $1,047.90 $2.90 0.57% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 2.87 0.57% Class B Actual 1,000.00 1,044.10 6.66 1.31% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.30 6.57 1.31% Class C Actual 1,000.00 1,044.30 6.46 1.27% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.50 6.37 1.27% Class R1 Actual 1,000.00 1,046.30 5.24 1.03% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.70 5.17 1.03% Class R2 Actual 3 1,000.00 1,007.00 2.07 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.80 3.12 0.62% Class R3 Actual 1,000.00 1,047.20 4.53 0.89% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.40 4.47 0.89% Class R4 Actual 1,000.00 1,047.80 2.95 0.58% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 2.92 0.58% Class R5 Actual 1,000.00 1,049.60 1.48 0.29% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.40 1.46 0.29% Class R6 Actual 1,000.00 1,049.60 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% Class 1 Actual 1,000.00 1,050.40 0.56 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.30 0.55 0.11% 1 Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period (182) and divided by 366 (to reflect the one-half year period). 2 The Portfolios’ expense ratios do not include fees and expenses indirectly incurred by the underlying funds whose expense ratios can vary based on the mix of underlying funds held by Portfolios. The range of expense ratios of the underlying funds held by the Portfolios was as follows: Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Period ended Aggressive Growth Balanced Moderate Conservative 6-30-12 0.63%—1.45% 0.63%—1.45% 0.63%—1.45% 0.63%—1.45% 0.63%—1.45% 3 The inception date for Class R2 shares is 3-1-12. Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period (122) and divided by 366 (to reflect the period). Semiannual report | Lifestyle Portfolios 17 Portfolios’ investments Investment companies Underlying Funds’ Subadvisers American Century Investment Management, Inc. (American Century) Atlantis Investment Management (Hong Kong) Ltd. (Atlantis) Columbia Management Investment Advisers, LLC (Columbia) Davis Selected Advisers, L.P. (Davis) Declaration Management & Research, LLC (Declaration) Deutsche Investment Management Americas, Inc. (Deutsche) Dimensional Fund Advisors LP (DFA) Epoch Investment Partners, Inc. (Epoch) First Quadrant, L.P. (First Quadrant) Franklin Mutual Advisers Franklin Templeton Investments Corp. (Franklin) Templeton Investment Counsel, LLC Frontier Capital Management Company, LLC (Frontier) Grantham, Mayo, Van Otterloo & Co. LLC (GMO) Invesco Advisers, Inc. (Invesco) Jennison Associates LLC (Jennison) John Hancock Asset Management* (John Hancock) Lord, Abbett & Co. LLC (Lord Abbett) Marsico Capital Management, LLC (Marsico) Pacific Investment Management Company LLC (PIMCO) Perimeter Capital Management (Perimeter) QS Investors, LLC (QS Investors) Rainier Investment Management, Inc. (Rainier) RCM Capital Management LLC (RCM) Robeco Investment Management, Inc. (Robeco) Standard Life Investments (Corporate Funds) Limited (Standard Life) Stone Harbor Investments Partners LP (Stone Harbor) T. Rowe Price Associates, Inc. (T. Rowe Price) Wellington Management Company, LLP (Wellington) Wells Capital Management, Incorporated (Wells Capital) Western Asset Management Company (WAMCO) * Manulife Asset Management (US) LLC and Manulife Asset Management (North America) Limited are doing business as John Hancock Asset Management. Lifestyle Aggressive Portfolio Securities owned by the Portfolio on 6-30-12 (Unaudited) Shares Value Affiliated Investment Companies — 100.0% EQUITY 97.2% John Hancock Funds II (G) 82.6% All Cap Core, Class NAV (QS Investors) 11,288,576 $104,193,554 All Cap Value, Class NAV (Lord Abbett) 9,662,489 102,422,383 Alpha Opportunities, Class NAV (Wellington) 19,669,291 204,560,629 Blue Chip Growth, Class NAV (T. Rowe Price) 9,102,085 211,350,411 Capital Appreciation, Class NAV (Jennison) 14,127,436 177,016,768 Capital Appreciation Value, Class NAV (T. Rowe Price) 15,060,120 162,950,498 China Emerging Leaders, Class NAV (Atlantis) (I) 3,458,560 33,340,515 Emerging Markets, Class NAV (DFA) 34,271,405 326,263,779 Equity-Income, Class NAV (T. Rowe Price) 11,554,038 173,541,658 Fundamental Global Franchise, Class NAV (John Hancock 1 )(A)(I) 1,640,448 16,404,483 Fundamental Large Cap Value, Class NAV (John Hancock 1 )(A) 11,138,148 113,274,964 Fundamental Value, Class NAV (Davis) 10,435,580 160,290,513 Global Real Estate, Class NAV (Deutsche) 6,634,933 50,690,888 Health Sciences, Class NAV (T. Rowe Price) (I) 4,175,055 55,444,725 Heritage, Class NAV (American Century) 3,335,338 25,048,391 International Growth Stock, Class NAV (Invesco) 5,403,733 56,631,117 International Opportunities, Class NAV (Marsico) (I) 4,038,537 49,714,385 International Small Cap, Class NAV (Franklin) 2,827,801 38,938,819 International Small Company, Class NAV (DFA) 5,283,064 38,936,181 International Value, Class NAV (Franklin) 11,869,468 145,994,453 Mid Cap Stock, Class NAV (Wellington) 5,905,272 101,334,464 Mid Cap Value Equity, Class NAV (Columbia) 1,742,862 15,860,045 Mid Value, Class NAV (T. Rowe Price) 6,711,703 83,090,889 Mutual Shares, Class NAV (Franklin) 5,992,801 65,860,884 Natural Resources, Class NAV (Wellington) 5,772,029 89,466,445 Real Estate Equity, Class NAV (T. Rowe Price) 1,843,487 17,420,957 Redwood, Class NAV (RCM) 3,552,114 37,758,971 Small Cap Growth, Class NAV (Wellington) 2,345,605 19,820,366 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,061,475 23,129,539 Small Cap Value, Class NAV (Wellington) 1,456,949 23,937,671 Small Company Growth, Class NAV (Invesco) (I) 1,214,004 17,420,957 Small Company Value, Class NAV (T. Rowe Price) 1,187,373 31,548,504 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 2,046,302 18,089,313 Technical Opportunities, Class NAV (Wellington) 8,066,911 79,136,395 U.S. Equity, Class NAV (GMO) 13,915,273 155,433,600 Value, Class NAV (Invesco) 2,513,903 24,812,225 John Hancock Funds III (G) 13.3% Disciplined Value, Class NAV (Robeco) 5,623,368 75,690,528 Global Shareholder Yield, Class NAV (Epoch) 7,733,206 74,625,433 International Core, Class NAV (GMO) 4,571,371 119,404,218 International Value Equity, Class NAV (John Hancock 1 )(A) 3,656,821 28,230,659 Rainier Growth, Class NAV (Rainier) (I) 3,640,092 80,045,624 Strategic Growth, Class NAV (John Hancock 1 )(A) 9,832,123 112,774,449 John Hancock Investment Trust (G) 1.3% Small Cap Intrinsic Value, Class NAV (John Hancock 1 )(A) 4,289,417 49,070,934 18 Lifestyle Portfolios | Semiannual report See notes to financial statements Lifestyle Aggressive Portfolio (continued) Shares Value ALTERNATIVE 2.8% John Hancock Funds II (G) 2.8% Currency Strategies, Class NAV (First Quadrant) (I) 7,966,795 $75,684,553 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 2,659,676 27,846,806 Total Investments (Lifestyle Aggressive Portfolio) (Cost $3,278,301,283) 100.0% Other assets and liabilities, net (0.0%) TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Growth Portfolio Securities owned by the Portfolio on 6-30-12 (Unaudited) Shares Value AFFILIATED INVESTMENT COMPANIES — 100.0% EQUITY 81.5% John Hancock Funds II (G) 68.5% All Cap Core, Class NAV (QS Investors) 29,309,241 $270,524,295 All Cap Value, Class NAV (Lord Abbett) 24,906,971 264,013,894 Alpha Opportunities, Class NAV (Wellington) 50,763,117 527,936,414 Blue Chip Growth, Class NAV (T. Rowe Price) 23,696,947 550,243,103 Capital Appreciation, Class NAV (Jennison) 37,098,696 464,846,667 Capital Appreciation Value, Class NAV (T. Rowe Price) 48,259,584 522,168,699 China Emerging Leaders, Class NAV (Atlantis) (I) 8,782,391 84,662,253 Emerging Markets, Class NAV (DFA) 75,203,054 715,933,073 Equity-Income, Class NAV (T. Rowe Price) 28,993,509 435,482,500 Fundamental Global Franchise, Class NAV (John Hancock 1 )(A)(I) 5,578,448 55,784,484 Fundamental Large Cap Value, Class NAV (John Hancock 1 )(A) 28,992,556 294,854,298 Fundamental Value, Class NAV (Davis) 25,997,137 399,316,017 Global Real Estate, Class NAV (Deutsche) 20,243,717 154,662,000 Health Sciences, Class NAV (T. Rowe Price) (I) 11,879,609 157,761,203 Heritage, Class NAV (American Century) 7,451,515 55,960,876 International Growth Stock, Class NAV (Invesco) 13,275,591 139,128,198 International Opportunities, Class NAV (Marsico) (I) 7,505,131 92,388,166 International Small Cap, Class NAV (Franklin) 6,134,736 84,475,309 International Small Company, Class NAV (DFA) 11,658,444 85,922,736 International Value, Class NAV (Franklin) 27,791,083 341,830,319 Mid Cap Stock, Class NAV (Wellington) 15,281,591 262,232,100 Mid Cap Value Equity, Class NAV (Columbia) 3,942,389 35,875,736 Mid Value, Class NAV (T. Rowe Price) 17,414,853 215,595,882 Mutual Shares, Class NAV (Franklin) 14,825,419 162,931,352 Natural Resources, Class NAV (Wellington) 12,580,880 195,003,643 Real Estate Equity, Class NAV (T. Rowe Price) 5,847,624 55,260,051 Redwood, Class NAV (RCM) 10,723,019 113,985,695 Small Cap Growth, Class NAV (Wellington) 5,321,592 44,967,454 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,976,137 43,060,021 Small Cap Value, Class NAV (Wellington) 3,142,200 51,626,338 Small Company Growth, Class NAV (Invesco) (I) 2,694,261 38,662,645 Small Company Value, Class NAV (T. Rowe Price) 2,679,406 71,191,806 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 4,458,230 39,410,757 Technical Opportunities, Class NAV (Wellington) 23,004,185 225,671,058 U.S. Equity, Class NAV (GMO) 45,490,697 508,131,088 Value, Class NAV (Invesco) 5,846,273 57,702,712 John Hancock Funds III (G) 12.3% Disciplined Value, Class NAV (Robeco) 13,917,747 187,332,875 Global Shareholder Yield, Class NAV (Epoch) 29,802,241 287,591,625 International Core, Class NAV (GMO) 11,556,001 301,842,750 Lifestyle Growth Portfolio (continued) Shares Value John Hancock Funds III (G) (continued) International Value Equity, Class NAV (John Hancock 1 )(A) 13,702,129 $105,780,437 Rainier Growth, Class NAV (Rainier) (I) 9,809,517 215,711,287 Strategic Growth, Class NAV (John Hancock 1 )(A) 27,092,777 310,754,153 John Hancock Investment Trust (G) 0.7% Small Cap Intrinsic Value, Class NAV (John Hancock 1 )(A) 7,368,231 84,292,561 FIXED INCOME 15.5% John Hancock Funds II (G) 15.5% Active Bond, Class NAV (John Hancock 1 /Declaration)(A) 13,571,256 138,969,663 Floating Rate Income, Class NAV (WAMCO) 32,405,135 301,367,757 Global Bond, Class NAV (PIMCO) 5,868,415 72,416,240 Global High Yield, Class NAV (Stone Harbor) 8,695,517 89,216,000 High Income, Class NAV (John Hancock 1 )(A) 14,551,072 106,513,847 High Yield, Class NAV (WAMCO) 14,655,971 127,800,066 Multi Sector Bond, Class NAV (Stone Harbor) 15,703,349 159,074,925 Real Return Bond, Class NAV (PIMCO) 4,292,004 54,937,655 Spectrum Income, Class NAV (T. Rowe Price) 14,981,032 161,345,715 Strategic Income Opportunities, Class NAV (John Hancock 1 )(A) 21,643,338 232,882,315 Total Return, Class NAV (PIMCO) 14,619,083 209,637,651 U.S. High Yield Bond, Class NAV (Wells Capital) 9,627,934 119,867,779 ALTERNATIVE 3.0% John Hancock Funds II (G) 3.0% Currency Strategies, Class NAV (First Quadrant) (I) 23,656,649 224,738,162 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 10,718,360 112,221,227 Total Investments (Lifestyle Growth Portfolio) (Cost $10,248,793,923) 100.0% Other assets and liabilities, net (0.0%) TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Balanced Portfolio Securities owned by the Portfolio on 6-30-12 (Unaudited) Shares Value AFFILIATED INVESTMENT COMPANIES — 100.0% EQUITY 59.3% John Hancock Funds II (G) 49.3% All Cap Core, Class NAV (QS Investors) 20,817,383 $192,144,445 All Cap Value, Class NAV (Lord Abbett) 17,943,291 190,198,884 Alpha Opportunities, Class NAV (Wellington) 34,245,524 356,153,453 Blue Chip Growth, Class NAV (T. Rowe Price) 18,135,766 421,112,490 Capital Appreciation, Class NAV (Jennison) 27,564,372 345,381,582 Capital Appreciation Value, Class NAV (T. Rowe Price) 46,906,643 507,529,875 China Emerging Leaders, Class NAV (Atlantis) (I) 7,490,698 72,210,329 Emerging Markets, Class NAV (DFA) 51,388,997 489,223,254 Equity-Income, Class NAV (T. Rowe Price) 21,646,035 325,123,449 Fundamental Global Franchise, Class NAV (John Hancock 1 )(A)(I) 5,484,935 54,849,351 Fundamental Large Cap Value, Class NAV (John Hancock 1 )(A) 20,693,093 210,448,753 Fundamental Value, Class NAV (Davis) 17,905,680 275,031,245 Global Real Estate, Class NAV (Deutsche) 19,936,862 152,317,625 Health Sciences, Class NAV (T. Rowe Price) (I) 11,402,687 151,427,677 Heritage, Class NAV (American Century) 6,092,789 45,756,847 Semiannual report | Lifestyle Portfolios 19 See notes to financial statements Lifestyle Balanced Portfolio (continued) Shares Value John Hancock Funds II (G) (continued) International Growth Stock, Class NAV (Invesco) 12,648,675 $132,558,114 International Opportunities, Class NAV (Marsico) (I) 1,956,955 24,090,113 International Small Cap, Class NAV (Franklin) 3,771,801 51,937,704 International Small Company, Class NAV (DFA) 7,040,394 51,887,701 International Value, Class NAV (Franklin) 22,707,962 279,307,929 Mid Cap Stock, Class NAV (Wellington) 9,704,980 166,537,457 Mid Cap Value Equity, Class NAV (Columbia) 4,330,683 39,409,218 Mid Value, Class NAV (T. Rowe Price) 10,365,333 128,322,817 Mutual Shares, Class NAV (Franklin) 11,102,291 122,014,173 Natural Resources, Class NAV (Wellington) 10,973,358 170,087,047 Real Estate Equity, Class NAV (T. Rowe Price) 6,286,331 59,405,832 Redwood, Class NAV (RCM) 11,484,145 122,076,462 Small Cap Growth, Class NAV (Wellington) 4,750,824 40,144,464 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,450,242 31,600,775 Small Cap Value, Class NAV (Wellington) 2,586,564 42,497,253 Small Company Growth, Class NAV (Invesco) (I) 2,208,302 31,689,128 Small Company Value, Class NAV (T. Rowe Price) 2,304,160 61,221,534 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 3,555,310 31,428,944 Technical Opportunities, Class NAV (Wellington) 14,151,561 138,826,812 U.S. Equity, Class NAV (GMO) 42,671,071 476,635,862 Value, Class NAV (Invesco) 4,833,359 47,705,250 John Hancock Funds III (G) 9.5% Disciplined Value, Class NAV (Robeco) 10,481,376 141,079,315 Global Shareholder Yield, Class NAV (Epoch) 29,521,611 284,883,549 International Core, Class NAV (GMO) 9,337,895 243,905,805 International Value Equity, Class NAV (John Hancock 1 )(A) 11,248,639 86,839,494 Rainier Growth, Class NAV (Rainier) (I) 7,302,313 160,577,857 Strategic Growth, Class NAV (John Hancock 1 )(A) 21,238,240 243,602,610 John Hancock Investment Trust (G) 0.5% Small Cap Intrinsic Value, Class NAV (John Hancock 1 )(A) 5,212,281 59,628,499 FIXED INCOME 37.5% John Hancock Funds II (G) 37.5% Active Bond, Class NAV (John Hancock/Declaration 1 )(A) 49,502,770 506,908,370 Core Bond, Class NAV (Wells Capital) 15,726,336 210,261,115 Floating Rate Income, Class NAV (WAMCO) 69,034,596 642,021,746 Global Bond, Class NAV (PIMCO) 24,913,289 307,429,988 Global High Yield, Class NAV (Stone Harbor) 15,487,938 158,906,242 High Income, Class NAV (John Hancock 1 )(A) 21,791,117 159,510,980 High Yield, Class NAV (WAMCO) 26,874,687 234,347,268 Investment Quality Bond, Class NAV (Wellington) 6,990,049 90,171,632 Multi Sector Bond, Class NAV (Stone Harbor) 43,032,788 435,922,146 Real Return Bond, Class NAV (PIMCO) 15,543,942 198,962,461 Spectrum Income, Class NAV (T. Rowe Price) 40,973,878 441,288,667 Strategic Income Opportunities, Class NAV (John Hancock 1 )(A) 46,240,356 497,546,234 Total Return, Class NAV (PIMCO) 35,329,842 506,629,933 U.S. High Yield Bond, Class NAV (Wells Capital) 16,592,817 206,580,571 ALTERNATIVE 3.2% John Hancock Funds II (G) 3.2% Currency Strategies, Class NAV (First Quadrant) (I) 28,349,975 $269,324,762 Lifestyle Balanced Portfolio (continued) Shares Value John Hancock Funds II (G) (continued) Global Absolute Return Strategies, Class NAV (Standard Life) (I) 11,453,876 $119,922,080 Total Investments (Lifestyle Balanced Portfolio) (Cost $10,972,360,343) 100.0% Other assets and liabilities, net (0.0%) TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Moderate Portfolio Securities owned by the Portfolio on 6-30-12 (Unaudited) Shares Value AFFILIATED INVESTMENT COMPANIES — 100.0% EQUITY 39.4% John Hancock Funds II (G) 34.0% All Cap Value, Class NAV (Lord Abbett) 3,874,697 $41,071,793 Alpha Opportunities, Class NAV (Wellington) 9,207,056 95,753,387 Blue Chip Growth, Class NAV (T. Rowe Price) 5,868,972 136,277,524 Capital Appreciation Value, Class NAV (T. Rowe Price) 12,803,137 138,529,944 Capital Appreciation, Class NAV (Jennison) 5,438,570 68,145,277 Emerging Markets, Class NAV (DFA) 10,424,996 99,245,962 Equity-Income, Class NAV (T. Rowe Price) 7,931,174 119,126,230 Fundamental Global Franchise, Class NAV (John Hancock 1 )(A)(I) 1,412,782 14,127,818 Fundamental Large Cap Value, Class NAV (John Hancock 1 )(A) 5,975,062 60,766,383 Fundamental Value, Class NAV (Davis) 5,258,074 80,764,020 Global Real Estate, Class NAV (Deutsche) 5,175,296 39,539,259 International Growth Stock, Class NAV (Invesco) 2,858,900 29,961,276 International Opportunities, Class NAV (Marsico) (I) 8,558 105,352 International Small Cap, Class NAV (Franklin) 712,327 9,808,747 International Small Company, Class NAV (DFA) 1,333,618 9,828,765 International Value, Class NAV (Franklin) 4,421,233 54,381,160 Mid Cap Stock, Class NAV (Wellington) 2,571,757 44,131,354 Mid Value, Class NAV (T. Rowe Price) 3,564,730 44,131,354 Natural Resources, Class NAV (Wellington) 2,532,581 39,255,005 Real Estate Equity, Class NAV (T. Rowe Price) 2,089,059 19,741,604 Redwood, Class NAV (RCM) 3,974,353 42,247,368 Small Cap Growth, Class NAV (Wellington) 1,314,782 11,109,907 Small Cap Value, Class NAV (Wellington) 597,002 9,808,747 Small Company Growth, Class NAV (Invesco) (I) 490,430 7,037,674 Small Company Value, Class NAV (T. Rowe Price) 534,283 14,195,909 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 706,618 6,246,501 U.S. Equity, Class NAV (GMO) 10,678,945 119,283,811 John Hancock Funds III (G) 5.4% Global Shareholder Yield, Class NAV (Epoch) 8,151,518 78,662,146 International Core, Class NAV (GMO) 1,424,394 37,205,177 International Value Equity, Class NAV (John Hancock 1 )(A) 2,380,296 18,375,884 Rainier Growth, Class NAV (Rainier) (I) 1,130,718 24,864,485 Strategic Growth, Class NAV (John Hancock 1 )(A) 4,671,046 53,576,900 FIXED INCOME 57.2% John Hancock Funds II (G) 57.2% Active Bond, Class NAV (John Hancock 1 /Declaration)(A) 31,157,904 319,056,937 20 Lifestyle Portfolios | Semiannual report See notes to financial statements Lifestyle Moderate Portfolio (continued) Shares Value John Hancock Funds II (G) (continued) Core Bond, Class NAV (Wells Capital) 11,998,268 $160,416,843 Floating Rate Income, Class NAV (WAMCO) 35,017,136 325,659,367 Global Bond, Class NAV (PIMCO) 10,045,159 123,957,260 Global High Yield, Class NAV (Stone Harbor) 6,312,877 64,770,120 High Income, Class NAV (John Hancock 1 )(A) 8,418,787 61,625,523 High Yield, Class NAV (WAMCO) 10,578,390 92,243,558 Investment Quality Bond, Class NAV (Wellington) 6,413,099 82,728,982 Multi Sector Bond, Class NAV (Stone Harbor) 17,557,070 177,853,115 Real Return Bond, Class NAV (PIMCO) 6,724,621 86,075,152 Spectrum Income, Class NAV (T. Rowe Price) 16,624,405 179,044,844 Strategic Income Opportunities, Class NAV (John Hancock 1 )(A) 18,866,542 203,003,990 Total Return, Class NAV (PIMCO) 22,366,088 320,729,696 U.S. High Yield Bond, Class NAV (Wells Capital) 6,582,765 81,955,419 ALTERNATIVE 3.4% John Hancock Funds II (G) 3.4% Currency Strategies, Class NAV (First Quadrant) (I) 9,724,597 92,383,675 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 4,034,921 42,245,627 Total Investments (Lifestyle Moderate Portfolio) (Cost $3,686,459,018) 100.0% Other assets and liabilities, net (0.0%) TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Conservative Portfolio Securities owned by the Portfolio on 6-30-12 (Unaudited) Shares Value AFFILIATED INVESTMENT COMPANIES — 100.0% EQUITY 20.7% John Hancock Funds II (G) 17.8% All Cap Value, Class NAV (Lord Abbett) 643,543 $6,821,552 Blue Chip Growth, Class NAV (T. Rowe Price) 4,608,525 107,009,960 Capital Appreciation Value, Class NAV (T. Rowe Price) 6,317,885 68,359,512 Emerging Markets, Class NAV (DFA) 2,932,316 27,915,647 Equity-Income, Class NAV (T. Rowe Price) 5,508,821 82,742,489 Fundamental Global Franchise, Class NAV (John Hancock 1 )(A)(I) 870,932 8,709,320 Fundamental Large Cap Value, Class NAV (John Hancock 1 )(A) 688,275 6,999,752 Fundamental Value, Class NAV (Davis) 4,032,504 61,939,254 Global Real Estate, Class NAV (Deutsche) 3,668,057 28,023,957 International Growth Stock, Class NAV (Invesco) 1,759,433 18,438,856 International Value, Class NAV (Franklin) 2,084,248 25,636,252 Mid Cap Stock, Class NAV (Wellington) 815,407 13,992,376 Mid Value, Class NAV (T. Rowe Price) 1,122,755 13,899,712 Natural Resources, Class NAV (Wellington) 1,383,763 21,448,324 Real Estate Equity, Class NAV (T. Rowe Price) 1,964,553 18,565,025 Redwood, Class NAV (RCM) 3,520,734 37,425,398 Small Cap Growth, Class NAV (Wellington) 1,102,951 9,319,935 S mall Company Value, Class NAV (T. Rowe Price) 349,428 9,284,295 U.S. Equity, Class NAV (GMO) 6,283,239 70,183,777 Lifestyle Conservative Portfolio (continued) Shares Value John Hancock Funds III (G) 2.9% Global Shareholder Yield, Class NAV (Epoch) 9,325,198 $89,988,159 International Core, Class NAV (GMO) 631,601 16,497,407 FIXED INCOME 76.3% John Hancock Funds II (G) 76.3% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 36,441,043 373,156,276 Core Bond, Class NAV (Wells Capital) 14,225,368 190,193,170 Floating Rate Income, Class NAV (WAMCO) 35,496,534 330,117,764 Global Bond, Class NAV (PIMCO) 11,837,904 146,079,738 Global High Yield, Class NAV (Stone Harbor) 6,008,619 61,648,431 High Income, Class NAV (John Hancock 1 )(A) 8,477,273 62,053,641 High Yield, Class NAV (WAMCO) 10,171,318 88,693,896 Investment Quality Bond, Class NAV (Wellington) 14,434,477 186,204,757 Multi Sector Bond, Class NAV (Stone Harbor) 17,709,858 179,400,866 Real Return Bond, Class NAV (PIMCO) 9,939,573 127,226,538 Short Term Government Income, Class NAV (John Hancock 1 )(A) 14,837,813 148,674,889 Spectrum Income, Class NAV (T. Rowe Price) 16,728,152 180,162,197 Strategic Income Opportunities, Class NAV (John Hancock 1 )(A) 19,377,646 208,503,475 Total Return, Class NAV (PIMCO) 25,992,536 372,732,962 U.S. High Yield Bond, Class NAV (Wells Capital) 6,332,903 78,844,641 ALTERNATIVE 3.0% John Hancock Funds II (G) 3.0% Currency Strategies, Class NAV (First Quadrant) (I) 8,492,720 80,680,844 Global Absolute Return Strategies, Class NAV (Standard Life) (I) 2,286,964 23,944,514 Total Investments (Lifestyle Conservative Portfolio) (Cost $3,357,005,433) 100.0% Other assets and liabilities, net (0.0%) TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Footnote Legend: (A) The subadviser is an affiliate of the adviser. (G) The underlying fund’s subadviser is shown parenthetically. (I) Non-income producing. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 2 Manulife Asset Management (North America) Limited is doing business as John Hancock Asset Management. Semiannual report | Lifestyle Portfolios 21 See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statements of assets and liabilities 6-30-12 (Unaudited) These Statements of assets and liabilities are the Portfolios’ balance sheets. They show the value of what each Portfolio owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share for each Portfolio. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Assets Investments in affiliated underlying funds, at value $3,694,503,543 $11,423,497,532 $12,244,545,172 Cash 171 170 179 Receivable for investments sold 17,231,594 55,743,697 47,051,286 Receivable for fund shares sold 551,093 2,587,054 4,403,355 Dividends and interest receivable — 3,155,561 6,817,112 Due from adviser 201 231 231 Other assets 90,573 135,566 163,992 Total assets Liabilities Payable for investments purchased — 3,377,292 7,300,448 Payable for fund shares repurchased 17,747,176 57,752,588 50,040,903 Distributions payable — — 114,517 Payable to affiliates: Accounting and legal services fees 41,248 123,245 125,470 Transfer agent fees 57,012 214,015 246,565 Trustees’ fees 4,634 11,726 11,029 Distribution and service fees 5,639 12,212 16,928 Other liabilities and accrued expenses 63,720 111,829 107,303 Total liabilities Net assets Paid-in capital $3,852,237,468 $11,652,327,033 $12,418,033,153 Undistributed net investment income (loss) (2,058,194) 34,679,311 (271,890) Accumulated undistributed net realized gain (loss) on investments (571,923,788) (1,438,193,049) (1,444,927,928) Net unrealized appreciation (depreciation) on investments 416,202,260 1,174,703,609 1,272,184,829 Net assets Investments in affiliated underlying funds, at cost $3,278,301,283 $10,248,793,923 $10,972,360,343 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: Net assets $214,898,543 $792,168,265 $896,366,067 Shares outstanding 17,790,895 61,995,034 69,115,026 Net asset value and redemption price per share $12.08 $12.78 $12.97 Class B: 1 Net assets $23,339,109 $103,201,364 $99,569,422 Shares outstanding 1,934,049 8,082,285 7,678,274 Net asset value, offering price and redemption price per share $12.07 $12.77 $12.97 Class C: 1 Net assets $117,263,095 $452,638,018 $534,615,912 Shares outstanding 9,713,639 35,479,875 41,193,772 Net asset value, offering price and redemption price per share $12.07 $12.76 $12.98 Class R1: Net assets $8,724,755 $17,167,620 $18,019,617 Shares outstanding 721,228 1,339,877 1,393,749 Net asset value, offering price and redemption price per share $12.10 $12.81 $12.93 Class R2: Net assets $96,264 $97,418 $98,255 Shares outstanding 8,006 7,663 7,605 Net asset value, offering price and redemption price per share $12.02 $12.71 $12.92 Class R3: Net assets $9,808,795 $20,718,378 $36,201,111 Shares outstanding 814,192 1,624,822 2,796,662 Net asset value, offering price and redemption price per share $12.05 $12.75 $12.94 Class R4: Net assets $9,085,616 $21,996,429 $76,669,308 Shares outstanding 754,185 1,722,964 5,923,189 Net asset value, offering price and redemption price per share $12.05 $12.77 $12.94 Class R5: Net assets $11,748,441 $29,265,803 $44,130,587 Shares outstanding 973,348 2,288,396 3,404,804 Net asset value, offering price and redemption price per share $12.07 $12.79 $12.96 Class R6: Net assets $332,719 $215,511 $325,382 Shares outstanding 27,611 16,918 25,204 Net asset value, offering price and redemption price per share $12.05 $12.74 $12.91 Class 1: Net assets $3,299,160,409 $9,859,142,655 $10,468,801,773 Shares outstanding 273,839,790 773,385,280 811,095,909 Net asset value, offering price and redemption price per share $12.05 $12.75 $12.91 Class 5: Net assets — $126,905,443 $70,220,730 Shares outstanding — 9,963,787 5,438,636 Net asset value, offering price and redemption price per share — $12.74 $12.91 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $12.72 $13.45 $13.65 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. 22 Lifestyle Portfolios | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of assets and liabilities 6-30-12 (Unaudited) Continued Lifestyle Lifestyle Moderate Conservative Assets Investments in affiliated underlying funds, at value $3,981,056,831 $3,581,519,558 Cash 185 171 Receivable for investments sold 9,667,853 13,150,315 Receivable for fund shares sold 2,244,742 4,324,262 Dividends and interest receivable 2,963,614 3,087,667 Due from adviser 230 231 Other assets 112,105 94,174 Total assets Liabilities Payable for investments purchased 3,179,992 3,306,054 Payable for fund shares repurchased 11,084,684 15,241,120 Distributions payable 131,699 384,338 Payable to affiliates: Accounting and legal services fees 39,897 34,771 Transfer agent fees 102,605 116,960 Trustees’ fees 2,911 2,219 Distribution and service fees 5,029 3,048 Other liabilities and accrued expenses 67,894 70,196 Total liabilities Net assets Paid-in capital $3,894,956,062 $3,464,323,653 Undistributed net investment income (loss) (140,717) (133,322) Accumulated undistributed net realized gain (loss) on investments (207,982,309) (105,686,784) Net unrealized appreciation (depreciation) on investments 294,597,813 224,514,125 Net assets Investments in affiliated underlying funds, at cost $3,686,459,018 $3,357,005,433 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: Net assets $341,427,104 $395,699,141 Shares outstanding 26,549,786 30,238,901 Net asset value and redemption price per share $12.86 $13.09 Class B: 1 Net assets $40,703,680 $42,956,571 Shares outstanding 3,167,718 3,282,252 Net asset value, offering price and redemption price per share $12.85 $13.09 Class C: 1 Net assets $260,087,408 $294,964,156 Shares outstanding 20,223,099 22,545,608 Net asset value, offering price and redemption price per share $12.86 $13.08 Class R1: Net assets $8,583,101 $7,690,122 Shares outstanding 667,575 587,704 Net asset value, offering price and redemption price per share $12.86 $13.09 Class R2: Net assets $98,977 $99,638 Shares outstanding 7,716 7,622 Net asset value, offering price and redemption price per share $12.83 $13.07 Class R3: Net assets $9,956,120 $11,146,258 Shares outstanding 775,381 853,048 Net asset value, offering price and redemption price per share $12.84 $13.07 Class R4: Net assets $9,744,358 $9,902,556 Shares outstanding 760,246 757,767 Net asset value, offering price and redemption price per share $12.82 $13.07 Class R5: Net assets $14,174,589 $16,325,857 Shares outstanding 1,104,145 1,247,868 Net asset value, offering price and redemption price per share $12.84 $13.08 Class R6: Net assets $114,846 $345,759 Shares outstanding 8,960 26,465 Net asset value, offering price and redemption price per share $12.82 $13.06 Class 1: Net assets $3,263,443,578 $2,803,887,614 Shares outstanding 254,326,756 214,568,863 Net asset value, offering price and redemption price per share $12.83 $13.07 Class 5: Net assets $33,097,088 — Shares outstanding 2,581,622 — Net asset value, offering price and redemption price per share $12.82 — Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $13.54 $13.78 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. Semiannual report | Lifestyle Portfolios 23 See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of operations For the six months ended 6-30-12 (Unaudited) These Statements of operations summarize the Portfolios’ investment income earned and expenses directly incurred in operating each Portfolio. They also show net gains (losses) for the period stated. Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Moderate Conservative Investment income Income distributions received from affiliated underlying funds $1,453,994 $45,996,386 $97,715,264 $44,650,053 $49,047,060 Expenses Investment management fees 897,923 2,550,333 2,614,171 801,375 712,825 Distribution and service fees 1,959,043 6,567,400 7,206,577 2,791,608 2,896,528 Transfer agent fees 340,952 1,251,323 1,389,705 578,470 653,292 Accounting and legal services fees 249,574 752,872 783,467 252,038 224,814 State registration fees 62,410 90,778 91,623 71,598 98,723 Professional fees 55,914 110,488 113,979 57,563 54,518 Printing and postage 20,574 67,318 55,829 21,751 23,355 Custodian fees 6,001 6,001 6,001 6,001 6,001 Trustees’ fees 19,135 58,039 59,918 19,236 16,853 Registration and filing fees 18,736 29,450 57,078 31,381 33,332 Other 15,288 38,683 38,874 15,415 13,439 Total expenses before reductions and amounts recaptured Net expense reductions and amounts recaptured (133,362) (205,610) (150,382) (14,066) (14,097) Total expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on Investments in affiliated underlying funds 67,174,021 243,882,888 149,560,556 32,972,233 15,607,154 Change in net unrealized appreciation (depreciation) of Investments in affiliated underlying funds 187,048,010 476,369,706 498,352,288 141,238,244 104,973,819 Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations 24 Lifestyle Portfolios | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Portfolios’ net assets have changed during the last two periods. They reflect earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Portfolio share transactions. Lifestyle Aggressive Lifestyle Growth Six Months Ended 6-30-12 Year Ended 12-31-11 Six Months Ended 6-30-12 Year Ended 12-31-11 (Unaudited) (Unaudited) Increase (decrease) in net assets From operations Net investment income (loss) $(2,058,194) $27,348,459 $34,679,311 $165,175,357 Net realized gain 67,174,021 103,114,366 243,882,888 113,769,220 Change in net unrealized appreciation (depreciation) 187,048,010 (391,725,607) 476,369,706 (850,845,129) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A — (700,042) — (7,782,581) Class B — — — (348,822) Class C — — — (1,670,295) Class R1 — — — (135,095) Class R3 — (10,424) — (196,334) Class R4 — (34,438) — (208,698) Class R5 — (88,708) — (398,709) Class R6 — (834) — (2,280) Class 1 — (27,078,977) — (153,172,473) Class 5 — — — (1,853,683) From net realized gain Class A — (2,172,881) — (6,345,616) Class B — (141,550) — (853,249) Class C — (782,476) — (3,867,923) Class R1 — (92,263) — (142,195) Class R3 — (106,667) — (197,097) Class R4 — (90,454) — (152,932) Class R5 — (133,667) — (237,967) Class R6 — (1,069) — (1,281) Class 1 — (34,682,871) — (86,094,161) Class 5 — — (1,009,242) Total distributions — — From Portfolio share transactions Total increase Net assets Beginning of period 3,537,990,735 3,858,611,967 10,817,193,541 11,568,805,412 End of period Undistributed net investment income (loss) — — Semiannual report | Lifestyle Portfolios 25 See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets Continued Lifestyle Balanced Lifestyle Moderate Six Months Ended 6-30-12 Year Ended 12-31-11 Six Months Ended 6-30-12 Year Ended 12-31-11 (Unaudited) (Unaudited) Increase (decrease) in net assets From operations Net investment income $85,448,424 $279,875,969 $40,017,683 $116,480,410 Net realized gain 149,560,556 141,745,600 32,972,233 84,040,508 Change in net unrealized appreciation (depreciation) 498,352,288 (690,607,982) 141,238,244 (166,047,489) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (4,487,407) (14,982,752) (2,811,524) (7,858,277) Class B (157,709) (1,144,146) (190,521) (684,280) Class C (895,368) (6,690,686) (1,254,094) (4,640,099) Class R1 (61,149) (284,743) (52,027) (167,694) Class R2 (488) — (818) — Class R3 (151,997) (680,259) (70,408) (263,588) Class R4 (361,697) (611,120) (82,058) (221,862) Class R5 (309,053) (1,042,148) (142,547) (478,476) Class R6 (1,691) (1,739) (1,182) (2,038) Class 1 (78,762,459) (254,081,557) (35,204,485) (101,831,050) Class 5 (531,296) (1,513,486) (348,736) (864,488) From net realized gain Class A — (6,004,534) — (2,045,833) Class B — (679,849) — (237,300) Class C — (3,884,359) — (1,564,925) Class R1 — (130,078) — (48,165) Class R3 — (287,062) — (70,316) Class R4 — (208,972) — (54,582) Class R5 — (334,545) — (105,512) Class R6 — (798) — (687) Class 1 — (79,114,700) — (21,102,136) Class 5 — (481,682) — (188,078) Total distributions From Portfolio share transactions Total increase Net assets Beginning of period 11,322,294,527 11,282,856,718 3,685,407,559 3,511,644,189 End of period Undistributed net investment income (loss) — — 26 Lifestyle Portfolios | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets Continued Lifestyle Conservative Six Months Ended 6-30-12 Year Ended 12-31-11 (Unaudited) Increase (decrease) in net assets From operations Net investment income $44,327,477 $114,879,484 Net realized gain 15,607,154 47,951,885 Change in net unrealized appreciation 104,973,819 (73,606,634) (depreciation) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (4,251,185) (9,887,524) Class B (309,929) (899,180) Class C (2,155,229) (6,188,636) Class R1 (66,339) (191,049) Class R2 (1,082) — Class R3 (105,538) (323,031) Class R4 (111,175) (282,946) Class R5 (186,644) (501,696) Class R6 (3,885) (2,242) Class 1 (37,269,793) (97,126,511) From net realized gain Class A — (1,523,292) Class B — (166,421) Class C — (1,147,749) Class R1 — (29,044) Class R3 — (46,156) Class R4 — (39,364) Class R5 — (70,861) Class R6 — (451) Class 1 — (11,835,463) Total distributions From Portfolio share transactions Total increase Net assets Beginning of period 3,299,029,919 2,861,328,625 End of period Undistributed net investment income (loss) — Semiannual report | Lifestyle Portfolios 27 See notes to financial statements Financial highlights These Financial highlights show how each Portfolio’s net asset value for a share has changed since the end of the previous period. Lifestyle Aggressive Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Expenses realized Total Expenses including Net Net asset Net and from From net before re- reduc- assets, value, invest- unrealized invest- invest- Net asset ductions and tions and Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2012 4 11.30 (0.03) 0.81 0.78 — 12.08 6.90 0.58 0.57 (0.24) 5 215 13 12-31-2011 12.34 0.05 (0.92) (0.87) (0.05) (0.12) — (0.17) 11.30 (7.09) 8 0.58 7 0.58 7 0.39 200 25 12-31-2010 10.82 0.04 1.64 1.68 (0.04) (0.12) — (0.16) 12.34 15.50 8 0.59 7 0.61 0.34 185 19 12-31-2009 8.02 0.06 2.83 2.89 (0.05) (0.04) — (0.09) 10.82 36.04 8 0.72 7 0.65 7 0.70 138 23 12-31-2008 15.22 0.10 (6.58) (6.48) (0.09) (0.63) — (0.72) 8.02 (42.40) 8 0.66 7 0.61 7 0.77 78 36 12-31-2007 14.72 0.11 1.05 1.16 (0.12) (0.54) — (0.66) 15.22 8.00 8 0.59 7 0.59 7 0.69 116 21 CLASS B 6-30-2012 4 11.33 (0.08) 0.82 0.74 — 12.07 6.53 5 1.32 1.35 (0.63) 5 23 13 12-31-2011 12.37 (0.05) (0.92) (0.97) — (0.07) — (0.07) 11.33 (7.83) 8 1.33 7 1.35 (0.45) 23 25 12-31-2010 10.86 (0.05) 1.64 1.59 — (0.08) — (0.08) 12.37 14.61 8 1.37 7 1.35 (0.46) 24 19 12-31-2009 8.06 (0.01) 2.84 2.83 — (0.03) — (0.03) 10.86 35.09 8 1.60 7 1.35 7 (0.15) 22 23 12-31-2008 15.23 — 10 (6.54) (6.54) — (0.63) — (0.63) 8.06 (42.84) 8 1.51 7 1.35 7 0.01 16 36 12-31-2007 14.72 (0.02) 1.07 1.05 — (0.54) — (0.54) 15.23 7.23 8 1.37 7 1.35 7 (0.13) 24 21 CLASS C 6-30-2012 4 11.33 (0.07) 0.81 0.74 — 12.07 6.53 1.28 1.27 (0.59) 5 117 13 12-31-2011 12.37 (0.04) (0.92) (0.96) — (0.08) — (0.08) 11.33 (7.76) 8 1.29 7 1.28 7 (0.36) 112 25 12-31-2010 10.86 (0.04) 1.63 1.59 — (0.08) — (0.08) 12.37 14.61 8 1.29 7 1.33 (0.39) 111 19 12-31-2009 8.06 (0.01) 2.84 2.83 — (0.03) — (0.03) 10.86 35.09 8 1.43 7 1.35 7 (0.14) 89 23 12-31-2008 15.23 0.01 (6.55) (6.54) — (0.63) — (0.63) 8.06 (42.79) 8 1.36 7 1.31 7 0.05 62 36 12-31-2007 14.73 — 10 1.05 1.05 (0.01) (0.54) — (0.55) 15.23 7.21 8 1.32 7 1.31 7 0.03 95 21 CLASS R1 6-30-2012 4 11.33 (0.05) 0.82 0.77 — 12.10 6.80 0.92 0.91 (0.41) 5 9 13 12-31-2011 12.38 (0.02) (0.91) (0.93) — (0.12) — (0.12) 11.33 (7.49) 8 0.99 7 0.98 7 (0.14) 8 25 12-31-2010 10.87 — 11 1.63 1.63 — (0.12) — (0.12) 12.38 14.99 8 0.91 7 0.96 (0.03) 8 19 12-31-2009 8.05 0.08 2.79 2.87 (0.01) (0.04) — (0.05) 10.87 35.66 8 1.16 7 1.05 7 0.81 6 23 12-31-2008 15.27 0.10 (6.63) (6.53) (0.06) (0.63) — (0.69) 8.05 (42.56) 8 1.49 7 0.85 7 0.83 2 36 12-31-2007 14.76 0.15 1.00 1.15 (0.10) (0.54) — (0.64) 15.27 7.92 8 3.54 7 0.72 0.92 1 21 CLASS R2 6-30-2012 12.49 (0.02) (0.45) (0.47) — 12.02 (3.76) 15.95 0.62 (0.17) 5 — 16 13 14 CLASS R3 6-30-2012 4 11.28 (0.05) 0.82 0.77 — 12.05 6.83 0.86 0.85 (0.38) 5 10 13 12-31-2011 12.33 (0.01) (0.90) (0.91) (0.02) (0.12) — (0.14) 11.28 (7.41) 8 0.87 7 0.87 7 (0.06) 10 25 12-31-2010 10.82 0.01 1.63 1.64 (0.01) (0.12) — (0.13) 12.33 15.21 8 0.85 7 0.84 7 0.06 12 19 12-31-2009 8.03 0.03 2.83 2.86 (0.03) (0.04) — (0.07) 10.82 35.59 8 0.95 7 0.95 7 0.31 10 23 12-31-2008 15.22 0.07 (6.57) (6.50) (0.06) (0.63) — (0.69) 8.03 (42.54) 8 0.91 7 0.86 7 0.59 6 36 12-31-2007 14.72 0.11 1.03 1.14 (0.10) (0.54) — (0.64) 15.22 7.85 8 1.21 7 0.81 0.68 7 21 CLASS R4 6-30-2012 4 11.27 (0.03) 0.81 0.78 — 12.05 6.92 0.57 0.54 (0.23) 5 9 13 12-31-2011 12.32 0.04 (0.92) (0.88) (0.05) (0.12) — (0.17) 11.27 (7.13) 8 0.61 7 0.61 7 0.33 8 25 12-31-2010 10.81 0.04 1.64 1.68 (0.05) (0.12) — (0.17) 12.32 15.56 8 0.55 7 0.55 7 0.34 8 19 12-31-2009 8.01 0.06 2.83 2.89 (0.05) (0.04) — (0.09) 10.81 36.09 8 0.62 7 0.62 7 0.68 9 23 12-31-2008 15.21 0.18 (6.66) (6.48) (0.09) (0.63) — (0.72) 8.01 (42.38) 8 0.66 7 0.56 7 1.56 6 36 12-31-2007 14.71 0.11 1.07 1.18 (0.14) (0.54) — (0.68) 15.21 8.13 8 0.96 7 0.54 0.70 5 21 28 Lifestyle Portfolios | Semiannual report See notes to financial statements Financial highlights Continued Lifestyle Aggressive continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS R5 6-30-2012 4 11.27 (0.01) 0.81 0.80 — 12.07 7.10 0.24 0.24 (0.08) 5 12 13 12-31-2011 12.31 0.08 (0.91) (0.83) (0.09) (0.12) — (0.21) 11.27 (6.76) 8 0.26 7 0.25 7 0.67 12 25 12-31-2010 10.80 0.08 1.63 1.71 (0.08) (0.12) — (0.20) 12.31 15.84 8 0.26 7 0.25 7 0.68 11 19 12-31-2009 8.00 0.09 2.83 2.92 (0.08) (0.04) — (0.12) 10.80 36.51 8 0.32 7 0.32 7 0.97 10 23 12-31-2008 15.21 0.17 (6.62) (6.45) (0.13) (0.63) — (0.76) 8.00 (42.18) 8 0.32 7 0.24 7 1.42 6 36 12-31-2007 14.71 0.22 1.00 1.22 (0.18) (0.54) — (0.72) 15.21 8.42 8 1.11 7 0.23 1.40 3 21 CLASS R6 6-30-2012 4 11.24 — 10 0.81 0.81 — 12.05 7.21 9.32 0.11 — — 16 13 12-31-2011 17 11.68 0.11 (0.33) (0.22) (0.10) (0.12) — (0.22) 11.24 (1.87) 16.56 0.11 0.95 5 — 16 25 18 CLASS 1 6-30-2012 4 11.24 — 10 0.81 0.81 — 12.05 7.21 0.12 0.11 (0.02) 5 3,299 13 12-31-2011 12.28 0.10 (0.92) (0.82) (0.10) (0.12) — (0.22) 11.24 (6.66) 8 0.11 7 0.11 7 0.78 3,164 25 12-31-2010 10.77 0.09 1.63 1.72 (0.09) (0.12) — (0.21) 12.28 16.01 8 0.12 7 0.11 7 0.79 3,499 19 12-31-2009 7.98 0.10 2.83 2.93 (0.10) (0.04) — (0.14) 10.77 36.70 8 0.11 7 0.11 7 1.11 3,052 23 12-31-2008 15.18 0.15 (6.57) (6.42) (0.15) (0.63) — (0.78) 7.98 (42.08) 8 0.12 7 0.12 7 1.24 2,120 36 12-31-2007 14.68 0.15 1.09 1.24 (0.20) (0.54) — (0.74) 15.18 8.54 0.11 7 0.11 7 0.94 3,416 21 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Six months ended 6-30-12. Unaudited. 5 Not annualized. 6 Annualized. 7 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.45%, 0.48%–1.40%, 0.48%–1.39%, 0.49%–1.40%, 0.49%–2.84% and 0.79%–0.91% for the periods ended 6-30-12, 12-31-11, 12-31-10, 12-31-09, 12-31-08 and 12-31-07, respectively. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Includes the impact of expense recapture for the following periods ended: 12-31-11: 0.05% of average net assets for Class B shares. 12-31-10: 0.03%, 0.03%, 0.05% and 0.05% of average net assets for Class A, Class B, Class C and Class R1 shares, respectively. See Note 4. 10 Less than $0.005 per share. 11 Less than ($0.005) per share. 12 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 13 The inception date for Class R2 shares is 3-1-12. 14 Portfolio turnover is shown for the period from 1-1-12 to 6-30-12. 15 Less than 0.005%. 16 Less than $500,000. 17 The inception date for Class R6 shares is 9-1-11. 18 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Lifestyle Growth Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2012 4 11.96 0.02 0.80 0.82 — 12.78 6.86 0.57 0.56 0.12 6 792 16 12-31-2011 12.89 0.15 (0.83) (0.68) (0.14) (0.11) — (0.25) 11.96 (5.30) 6 0.58 7 0.57 7 1.14 699 24 12-31-2010 11.50 0.19 1.51 1.70 (0.18) (0.13) — (0.31) 12.89 14.77 6 0.56 7 0.55 7 1.58 593 19 12-31-2009 8.73 0.21 2.81 3.02 (0.21) (0.04) — (0.25) 11.50 34.54 6 0.64 7 0.62 7 2.17 417 26 12-31-2008 15.05 0.27 (5.85) (5.58) (0.26) (0.48) — (0.74) 8.73 (36.89) 6 0.59 7 0.57 7 2.14 251 37 12-31-2007 14.72 0.28 0.73 1.01 (0.23) (0.45) — (0.68) 15.05 6.96 6 0.54 7 0.53 7 1.79 332 18 Semiannual report | Lifestyle Portfolios 29 See notes to financial statements Financial highlights Continued Lifestyle Growth continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS B 6-30-2012 4 12.00 (0.03) 0.80 0.77 — 12.77 6.42 1.28 1.28 (0.23) 5 103 16 12-31-2011 12.92 0.05 (0.81) (0.76) (0.05) (0.11) — (0.16) 12.00 (5.91) 6 1.29 7 1.30 0.37 93 24 12-31-2010 11.54 0.08 1.51 1.59 (0.08) (0.13) — (0.21) 12.92 13.81 6 1.29 7 1.35 0.69 89 19 12-31-2009 8.77 0.13 2.81 2.94 (0.13) (0.04) — (0.17) 11.54 33.53 6 1.48 7 1.35 7 1.32 75 26 12-31-2008 15.06 0.16 (5.81) (5.65) (0.16) (0.48) — (0.64) 8.77 (37.35) 6 1.41 7 1.32 7 1.30 54 37 12-31-2007 14.73 0.16 0.73 0.89 (0.11) (0.45) — (0.56) 15.06 6.14 6 1.30 7 1.29 7 1.02 78 18 CLASS C 6-30-2012 4 11.99 (0.03) 0.80 0.77 — 12.76 6.42 1.27 1.26 (0.23) 5 453 16 12-31-2011 12.91 0.05 (0.81) (0.76) (0.05) (0.11) — (0.16) 11.99 (5.90) 6 1.28 7 1.27 7 0.38 422 24 12-31-2010 11.53 0.10 1.51 1.61 (0.10) (0.13) — (0.23) 12.91 13.93 6 1.25 7 1.25 7 0.84 404 19 12-31-2009 8.76 0.14 2.81 2.95 (0.14) (0.04) — (0.18) 11.53 33.63 6 1.35 7 1.34 7 1.37 305 26 12-31-2008 15.05 0.17 (5.81) (5.64) (0.17) (0.48) — (0.65) 8.76 (37.33) 6 1.30 7 1.29 7 1.36 206 37 12-31-2007 14.72 0.16 0.74 0.90 (0.12) (0.45) — (0.57) 15.05 6.19 6 1.25 7 1.25 7 1.05 294 18 CLASS R1 6-30-2012 4 12.01 — 10 0.80 0.80 — 12.81 6.66 0.84 0.84 (0.02) 5 17 16 12-31-2011 12.95 0.09 (0.81) (0.72) (0.11) (0.11) — (0.22) 12.01 (5.59) 6 0.92 7 0.92 7 0.70 16 24 12-31-2010 11.57 0.15 1.50 1.65 (0.14) (0.13) — (0.27) 12.95 14.28 6 0.87 7 0.86 7 1.24 15 19 12-31-2009 8.77 0.25 2.75 3.00 (0.16) (0.04) — (0.20) 11.57 34.15 6 1.02 7 1.02 7 2.45 11 26 12-31-2008 15.10 0.34 (5.96) (5.62) (0.23) (0.48) — (0.71) 8.77 (37.05) 6 1.34 7 0.83 7 2.81 3 37 12-31-2007 14.77 0.32 0.66 0.98 (0.20) (0.45) — (0.65) 15.10 6.75 6 2.42 7 0.73 7 2.02 2 18 CLASS R2 6-30-2012 5, 11 13.05 0.02 (0.36) (0.34) — 12.71 (2.61) 15.85 0.61 0.14 5 — 12 16 13 CLASS R3 6-30-2012 4 11.95 — 14 0.80 0.80 — 12.75 6.69 0.79 0.78 — 21 16 12-31-2011 12.88 0.10 (0.81) (0.71) (0.11) (0.11) — (0.22) 11.95 (5.50) 6 0.81 7 0.81 7 0.80 22 24 12-31-2010 11.50 0.15 1.51 1.66 (0.15) (0.13) — (0.28) 12.88 14.46 6 0.81 7 0.81 7 1.24 23 19 12-31-2009 8.73 0.18 2.81 2.99 (0.18) (0.04) — (0.22) 11.50 34.26 6 0.88 7 0.88 7 1.77 19 26 12-31-2008 15.03 0.24 (5.84) (5.60) (0.22) (0.48) — (0.70) 8.73 (37.06) 6 0.84 7 0.83 7 1.93 12 37 12-31-2007 14.71 0.28 0.69 0.97 (0.20) (0.45) — (0.65) 15.03 6.69 6 0.98 7 0.80 7 1.83 14 18 CLASS R4 6-30-2012 4 11.95 0.02 0.80 0.82 — 12.77 6.86 0.49 0.48 0.17 5 22 16 12-31-2011 12.88 0.14 (0.81) (0.67) (0.15) (0.11) — (0.26) 11.95 (5.18) 6 0.52 7 0.52 7 1.08 17 24 12-31-2010 11.50 0.19 1.51 1.70 (0.19) (0.13) — (0.32) 12.88 14.80 6 0.48 7 0.48 7 1.57 19 19 12-31-2009 8.72 0.21 2.82 3.03 (0.21) (0.04) — (0.25) 11.50 34.73 6 0.54 7 0.54 7 2.11 16 26 12-31-2008 15.03 0.29 (5.86) (5.57) (0.26) (0.48) — (0.74) 8.72 (36.87) 6 0.56 7 0.56 7 2.34 13 37 12-31-2007 14.71 0.27 0.74 1.01 (0.24) (0.45) — (0.69) 15.03 6.95 6 0.64 7 0.53 7 1.76 15 18 CLASS R5 6-30-2012 4 11.95 0.04 0.80 0.84 — 12.79 7.03 0.18 0.18 0.31 5 29 16 12-31-2011 12.88 0.19 (0.82) (0.63) (0.19) (0.11) — (0.30) 11.95 (4.92) 6 0.21 7 0.20 7 1.49 26 24 12-31-2010 11.50 0.21 1.52 1.73 (0.22) (0.13) — (0.35) 12.88 15.06 6 0.21 7 0.21 7 1.80 22 19 12-31-2009 8.72 0.25 2.81 3.06 (0.24) (0.04) — (0.28) 11.50 35.09 6 0.26 7 0.26 7 2.48 18 26 12-31-2008 15.04 0.33 (5.87) (5.54) (0.30) (0.48) — (0.78) 8.72 (36.64) 6 0.24 7 0.24 7 2.67 10 37 12-31-2007 14.71 0.39 0.67 1.06 (0.28) (0.45) — (0.73) 15.04 5 7.31 6 0.54 7 0.21 7 2.53 8 18 CLASS R6 6-30-2012 4 11.90 0.05 0.79 0.84 — 12.74 7.06 8.48 0.11 0.36 5 — 12 16 12-31-2011 16 12.34 0.19 (0.32) (0.13) (0.20) (0.11) — (0.31) 11.90 (1.07) 15.94 0.10 1.58 5 — 12 24 17 CLASS 1 6-30-2012 4 11.91 0.04 0.80 0.84 — 12.75 7.05 0.11 0.11 0.34 5 9,859 16 12-31-2011 12.84 0.19 (0.81) (0.62) (0.20) (0.11) — (0.31) 11.91 (4.84) 6 0.11 7 0.11 7 1.50 9,411 24 12-31-2010 11.45 0.23 1.52 1.75 (0.23) (0.13) — (0.36) 12.84 15.30 6 0.11 7 0.11 7 1.92 10,305 19 12-31-2009 8.68 0.25 2.81 3.06 (0.25) (0.04) — (0.29) 11.45 35.27 6 0.11 7 0.11 7 2.55 8,903 26 12-31-2008 15.00 0.32 (5.85) (5.53) (0.31) (0.48) — (0.79) 8.68 (36.63) 6 0.12 7 0.12 7 2.49 6,345 37 12-31-2007 14.67 0.30 0.77 1.07 (0.29) (0.45) — (0.74) 15.00 5 7.44 6 0.11 7 0.11 7 1.94 9,574 18 30 Lifestyle Portfolios | Semiannual report See notes to financial statements Financial highlights Continued Lifestyle Growth continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS 5 6-30-2012 4 11.90 0.05 0.79 0.84 — 12.74 7.06 0.06 0.06 0.37 5 127 16 12-31-2011 12.82 0.21 (0.81) (0.60) (0.21) (0.11) — (0.32) 11.90 (4.72) 6 0.06 7 0.06 7 1.63 111 24 12-31-2010 11.44 0.25 1.50 1.75 (0.24) (0.13) — (0.37) 12.82 15.28 6 0.06 7 0.06 7 2.07 98 19 12-31-2009 8.67 0.27 2.80 3.07 (0.26) (0.04) — (0.30) 11.44 35.37 6 0.07 7 0.07 7 2.70 68 26 12-31-2008 14.98 0.35 (5.86) (5.51) (0.32) (0.48) — (0.80) 8.67 (36.57) 6 0.07 7 0.07 7 2.78 41 37 12-31-2007 14.66 0.37 0.70 1.07 (0.30) (0.45) — (0.75) 14.98 7.42 6 0.06 7 0.06 7 2.39 46 18 1 Recognition of net investment income (loss) by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Six months ended 6-30-12. Unaudited. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.45%, 0.48%–1.40%, 0.48%–1.39%, 0.49%–1.40%, 0.49%–2.84% and 0.79%–0.91% for the periods ended 6-30-12, 12-31-11, 12-31-10, 12-31-09, 12-31-08 and 12-31-07, respectively. 8 Annualized. 9 Includes the impact of expense recapture for the following periods ended: 12-31-11: 0.02% of average net assets for Class B shares. 12-31-10: 0.07% of average net assets for Class B shares. See Note 4. 10 Less than ($0.005) per share. 11 The inception date for Class R2 shares is 3-1-12. 12 Less than $500,000. 13 Portfolio turnover is shown for the period from 1-1-12 to 6-30-12. 14 Less than $0.005 per share. 16 Period from 9-1-11 (inception date) to 12-31-12. 17 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Lifestyle Balanced Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2012 4 12.26 0.07 0.71 0.78 (0.07) — — (0.07) 12.97 6.33 0.56 0.56 0.54 5 896 13 12-31-2011 12.96 0.28 (0.62) (0.34) (0.26) (0.10) — (0.36) 12.26 (2.62) 6 0.57 8 0.57 8 2.17 751 23 12-31-2010 11.85 0.31 1.23 1.54 (0.30) (0.13) — (0.43) 12.96 13.13 6 0.54 8 0.54 8 2.55 588 19 12-31-2009 9.22 0.35 2.65 3.00 (0.33) (0.04) — (0.37) 11.85 32.87 6 0.57 8 0.56 8 3.35 408 31 9 12-31-2008 14.54 0.45 (4.96) (4.51) (0.42) (0.39) — (0.81) 9.22 (31.63) 6 0.54 8 0.54 8 3.60 249 36 12-31-2007 14.37 0.42 0.42 0.84 (0.35) (0.32) — (0.67) 14.54 5.90 6 0.51 8 0.50 8 2.84 284 14 CLASS B 6-30-2012 4 12.26 0.02 0.71 0.73 (0.02) — — (0.02) 12.97 5.96 1.28 1.28 0.18 5 100 13 12-31-2011 12.96 0.18 (0.61) (0.43) (0.17) (0.10) — (0.27) 12.26 (3.30) 6 1.29 8 1.29 8 1.41 85 23 12-31-2010 11.85 0.20 1.24 1.44 (0.20) (0.13) — (0.33) 12.96 12.23 6 1.28 8 1.31 1.67 74 19 12-31-2009 9.21 0.25 2.68 2.93 (0.25) (0.04) — (0.29) 11.85 31.99 6 1.40 8 1.35 8 2.44 64 31 9 12-31-2008 14.53 0.33 (4.94) (4.61) (0.32) (0.39) — (0.71) 9.21 (32.22) 6 1.36 8 1.32 8 2.66 46 36 12-31-2007 14.37 0.29 0.42 0.71 (0.23) (0.32) — (0.55) 14.53 5.02 6 1.30 8 1.30 8 1.95 60 14 CLASS C 6-30-2012 4 12.27 0.02 0.71 0.73 (0.02) — — (0.02) 12.98 5.96 1.26 1.26 0.18 5 535 13 12-31-2011 12.97 0.18 (0.61) (0.43) (0.17) (0.10) — (0.27) 12.27 (3.29) 6 1.27 8 1.27 8 1.37 484 23 12-31-2010 11.86 0.22 1.23 1.45 (0.21) (0.13) — (0.34) 12.97 12.34 6 1.24 8 1.24 8 1.82 448 19 12-31-2009 9.22 0.27 2.67 2.94 (0.26) (0.04) — (0.30) 11.86 32.08 6 1.27 8 1.26 8 2.63 327 31 9 12-31-2008 14.55 0.34 (4.95) (4.61) (0.33) (0.39) — (0.72) 9.22 (32.19) 6 1.24 8 1.24 8 2.76 209 36 12-31-2007 14.39 0.31 0.42 0.73 (0.25) (0.32) — (0.57) 14.55 5.10 6 1.22 8 1.21 8 2.09 268 14 Semiannual report | Lifestyle Portfolios 31 See notes to financial statements Financial highlights Continued Lifestyle Balanced continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS R1 6-30-2012 4 12.22 0.05 0.70 0.75 (0.04) — — (0.04) 12.93 6.17 0.84 0.84 0.39 5 18 13 12-31-2011 12.92 0.22 (0.60) (0.38) (0.22) (0.10) — (0.32) 12.22 (2.94) 6 0.94 8 0.94 8 1.68 16 23 12-31-2010 11.82 0.26 1.23 1.49 (0.26) (0.13) — (0.39) 12.92 12.75 6 0.88 8 0.88 8 2.17 15 19 12-31-2009 9.20 0.43 2.51 2.94 (0.28) (0.04) — (0.32) 11.82 32.21 6 1.07 8 1.07 8 3.96 10 31 9 12-31-2008 14.53 0.44 (5.01) (4.57) (0.37) (0.39) — (0.76) 9.20 (32.01) 6 2.58 8 1.06 8 3.69 1 36 12-31-2007 14.38 0.49 0.31 0.80 (0.33) (0.32) — (0.65) 14.53 5.58 6 7.35 8 0.78 3.25 1 14 CLASS R2 6-30-2012 13.15 0.06 (0.23) (0.17) (0.06) — — (0.06) 12.92 (1.27) 15.76 0.61 0.58 5 — 13 13 14 CLASS R3 6-30-2012 4 12.24 0.05 0.70 0.75 (0.05) — — (0.05) 12.94 6.15 0.77 0.77 0.42 5 36 13 12-31-2011 12.94 0.23 (0.59) (0.36) (0.24) (0.10) — (0.34) 12.24 (2.82) 6 0.79 8 0.78 8 1.79 36 23 12-31-2010 11.83 0.28 1.23 1.51 (0.27) (0.13) — (0.40) 12.94 12.89 6 0.79 8 0.79 8 2.28 39 19 12-31-2009 9.20 0.30 2.67 2.97 (0.30) (0.04) — (0.34) 11.83 32.62 6 0.84 8 0.84 8 2.94 30 31 9 12-31-2008 14.52 0.40 (4.95) (4.55) (0.38) (0.39) — (0.77) 9.20 (31.89) 6 0.81 8 0.80 8 3.21 20 36 12-31-2007 14.36 0.43 0.37 0.80 (0.32) (0.32) — (0.64) 14.52 5.65 6 0.85 8 0.76 2.90 23 14 CLASS R4 6-30-2012 4 12.24 0.09 0.68 0.77 (0.07) — — (0.07) 12.94 6.32 0.42 0.39 0.66 5 77 13 12-31-2011 12.94 0.28 (0.60) (0.32) (0.28) (0.10) — (0.38) 12.24 (2.52) 6 0.50 8 0.50 8 2.13 26 23 12-31-2010 11.84 0.31 1.23 1.54 (0.31) (0.13) — (0.44) 12.94 13.19 6 0.45 8 0.45 8 2.53 29 19 12-31-2009 9.20 0.35 2.66 3.01 (0.33) (0.04) — (0.37) 11.84 33.10 6 0.53 8 0.53 8 3.37 24 31 9 12-31-2008 14.52 0.43 (4.94) (4.51) (0.42) (0.39) — (0.81) 9.20 (31.68) 6 0.52 8 0.52 8 3.51 14 36 12-31-2007 14.36 0.39 0.45 0.84 (0.36) (0.32) — (0.68) 14.52 5.91 6 0.58 8 0.51 2.63 18 14 CLASS R5 6-30-2012 4 12.26 0.09 0.70 0.79 (0.09) — — (0.09) 12.96 6.46 0.16 0.16 0.72 5 44 13 12-31-2011 12.96 0.31 (0.60) (0.29) (0.31) (0.10) — (0.41) 12.26 (2.23) 6 0.18 8 0.18 8 2.42 42 23 12-31-2010 11.85 0.35 1.23 1.58 (0.34) (0.13) — (0.47) 12.96 13.52 6 0.18 8 0.18 8 2.89 38 19 12-31-2009 9.21 0.39 2.65 3.04 (0.36) (0.04) — (0.40) 11.85 33.45 6 0.22 8 0.22 8 3.74 27 31 9 12-31-2008 14.52 0.54 (5.01) (4.47) (0.45) (0.39) — (0.84) 9.21 (31.40) 6 0.21 8 0.21 8 4.46 15 36 12-31-2007 14.36 0.50 0.38 0.88 (0.40) (0.32) — (0.72) 14.52 6.18 6 0.43 8 0.21 3.35 10 14 CLASS R6 6-30-2012 4 12.21 0.11 0.69 0.80 (0.10) — — (0.10) 12.91 6.52 12.33 0.11 0.83 5 — 13 13 12-31-2011 15 12.56 0.21 (0.24) (0.03) (0.22) (0.10) — (0.32) 12.21 (0.22) 16.36 0.10 1.69 5 — 13 23 16 CLASS 1 6-30-2012 4 12.21 0.10 0.70 0.80 (0.10) — — (0.10) 12.91 6.52 0.11 0.11 0.75 5 10,469 13 12-31-2011 12.90 0.32 (0.59) (0.27) (0.32) (0.10) — (0.42) 12.21 (2.10) 6 0.11 8 0.11 8 2.49 9,822 23 12-31-2010 11.80 0.35 1.23 1.58 (0.35) (0.13) — (0.48) 12.90 13.57 6 0.11 8 0.11 8 2.88 10,003 19 12-31-2009 9.17 0.38 2.66 3.04 (0.37) (0.04) — (0.41) 11.80 33.59 0.11 8 0.11 8 3.65 8,557 31 9 12-31-2008 14.47 0.47 (4.91) (4.44) (0.47) (0.39) — (0.86) 9.17 (31.37) 0.12 8 0.12 8 3.79 6,241 36 12-31-2007 14.31 0.42 0.47 0.89 (0.41) (0.32) — (0.73) 14.47 6.30 0.11 8 0.11 8 2.84 8,928 14 CLASS 5 6-30-2012 4 12.21 0.10 0.70 0.80 (0.10) — — (0.10) 12.91 6.55 0.06 0.06 0.79 5 70 13 12-31-2011 12.91 0.34 (0.61) (0.27) (0.33) (0.10) — (0.43) 12.21 (2.13) 6 0.06 8 0.06 8 2.65 60 23 12-31-2010 11.80 0.37 1.23 1.60 (0.36) (0.13) — (0.49) 12.91 13.71 6 0.06 8 0.06 8 3.07 49 19 12-31-2009 9.17 0.40 2.65 3.05 (0.38) (0.04) — (0.42) 11.80 33.66 0.07 8 0.07 8 3.89 32 31 9 12-31-2008 14.48 0.50 (4.95) (4.45) (0.47) (0.39) — (0.86) 9.17 (31.38) 0.07 8 0.07 8 4.07 18 36 12-31-2007 14.32 0.50 0.40 0.90 (0.42) (0.32) — (0.74) 14.48 6.35 0.06 8 0.06 8 3.39 19 14 32 Lifestyle Portfolios | Semiannual report See notes to financial statements Financial highlights Continued Lifestyle Balanced continued 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Six months ended 6-30-12. Unaudited. 5 Not annualized. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.45%, 0.48%–1.40%, 0.48%–1.39%, 0.49%–1.40%, 0.49%–2.84% and 0.79%–0.91% for the periods ended 6-30-12, 12-31-11, 12-31-10, 12-31-09, 12-31-08 and 12-31-07, respectively. 9 Excludes merger activity. 10 Includes the impact of expense recapture which amounted to 0.03% of average net assets. See Note 4. 11 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 12 The inception date for Class R2 shares is 3-1-12. 13 Less than $500,000. 14 Portfolio turnover is shown for the period from 1-1-12 to 6-30-12. 15 The inception date for Class R6 shares is 9-1-11. 16 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Lifestyle Moderate Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2012 4 12.28 0.11 0.58 0.69 (0.11) — — (0.11) 12.86 5.60 5 0.57 0.57 1.74 5 341 12 12-31-2011 12.63 0.38 (0.29) 0.09 (0.35) (0.09) — (0.44) 12.28 0.73 8 0.58 6 0.58 6 2.96 299 19 12-31-2010 11.77 0.41 0.97 1.38 (0.39) (0.13) — (0.52) 12.63 11.85 8 0.55 6 0.55 6 3.37 220 20 12-31-2009 9.59 0.45 2.19 2.64 (0.42) (0.04) — (0.46) 11.77 27.88 8 0.54 6 0.54 6 4.27 146 29 12-31-2008 13.57 0.58 (3.76) (3.18) (0.54) (0.26) — (0.80) 9.59 (23.88) 8 0.53 6 0.53 6 4.81 86 32 12-31-2007 13.53 0.50 0.14 0.64 (0.41) (0.19) — (0.60) 13.57 4.78 8 0.53 6 0.53 6 3.57 76 13 CLASS B 6-30-2012 4 12.27 0.06 0.58 0.64 (0.06) — — (0.06) 12.85 5.23 5 1.30 1.30 1.02 5 41 12 12-31-2011 12.63 0.28 (0.29) (0.01) (0.26) (0.09) — (0.35) 12.27 (0.08) 8 1.32 6 1.32 6 2.22 35 19 12-31-2010 11.76 0.30 0.99 1.29 (0.29) (0.13) — (0.42) 12.63 11.05 8 1.30 6 1.34 2.50 26 20 12-31-2009 9.58 0.35 2.20 2.55 (0.33) (0.04) — (0.37) 11.76 26.91 8 1.41 6 1.35 6 3.33 20 29 12-31-2008 13.56 0.45 (3.74) (3.29) (0.43) (0.26) — (0.69) 9.58 (24.56) 8 1.39 6 1.36 6 3.70 14 32 12-31-2007 13.52 0.38 0.15 0.53 (0.30) (0.19) — (0.49) 13.56 3.97 8 1.43 6 1.35 6 2.73 15 13 CLASS C 6-30-2012 4 12.28 0.07 0.57 0.64 (0.06) — — (0.06) 12.86 5.24 5 1.26 1.26 1.05 5 260 12 12-31-2011 12.64 0.28 (0.29) (0.01) (0.26) (0.09) — (0.35) 12.28 (0.05) 8 1.28 6 1.28 6 2.21 227 19 12-31-2010 11.77 0.32 0.98 1.30 (0.30) (0.13) — (0.43) 12.64 11.15 8 1.25 6 1.25 6 2.67 183 20 12-31-2009 9.59 0.38 2.18 2.56 (0.34) (0.04) — (0.38) 11.77 27.00 8 1.25 6 1.25 6 3.58 116 29 12-31-2008 13.57 0.48 (3.75) (3.27) (0.45) (0.26) — (0.71) 9.59 (24.44) 8 1.25 6 1.25 6 4.02 69 32 12-31-2007 13.53 0.41 0.13 0.54 (0.31) (0.19) — (0.50) 13.57 4.05 8 1.24 6 1.24 6 2.94 69 13 CLASS R1 6-30-2012 4 12.27 0.09 0.58 0.67 (0.08) — — (0.08) 12.86 5.46 5 0.97 0.97 1.36 5 9 12 12-31-2011 12.63 0.30 (0.27) 0.03 (0.30) (0.09) — (0.39) 12.27 0.21 8 1.03 6 1.03 6 2.32 7 19 12-31-2010 11.76 0.33 1.00 1.33 (0.33) (0.13) — (0.46) 12.63 11.45 8 0.93 6 0.98 2.72 7 20 12-31-2009 9.58 0.50 2.09 2.59 (0.37) (0.04) — (0.41) 11.76 27.35 8 1.14 6 1.06 6 4.57 6 29 12-31-2008 13.58 0.64 (3.87) (3.23) (0.51) (0.26) — (0.77) 9.58 (24.21) 8 1.97 6 0.85 6 5.39 2 32 12-31-2007 13.54 0.52 0.10 0.62 (0.39) (0.19) — (0.58) 13.58 4.63 8 4.10 6 0.71 3.73 1 13 CLASS R2 6-30-2012 12.96 0.10 (0.12) (0.02) (0.11) — — (0.11) 12.83 (0.19) 15.69 0.62 2.31 5 — 12 12 13 Semiannual report | Lifestyle Portfolios 33 See notes to financial statements Financial highlights Continued Lifestyle Moderate continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS R3 6-30-2012 4 12.26 0.09 0.58 0.67 (0.09) — — (0.09) 12.84 5.47 5 0.85 0.85 1.41 5 10 12 12-31-2011 12.62 0.32 (0.27) 0.05 (0.32) (0.09) — (0.41) 12.26 0.38 8 0.88 6 0.88 6 2.54 10 19 12-31-2010 11.76 0.35 0.99 1.34 (0.35) (0.13) — (0.48) 12.62 11.56 8 0.87 6 0.87 6 2.87 10 20 12-31-2009 9.58 0.39 2.21 2.60 (0.38) (0.04) — (0.42) 11.76 27.43 8 0.95 6 0.95 6 3.72 8 29 12-31-2008 13.57 0.55 (3.78) (3.23) (0.50) (0.26) — (0.76) 9.58 (24.22) 8 1.00 6 0.86 6 4.55 5 32 12-31-2007 13.53 0.47 0.15 0.62 (0.39) (0.19) — (0.58) 13.57 4.61 8 1.51 6 0.83 3.40 4 13 CLASS R4 6-30-2012 4 12.24 0.11 0.58 0.69 (0.11) — — (0.11) 12.82 5.63 0.56 0.55 1.77 5 10 12 12-31-2011 12.60 0.36 (0.28) 0.08 (0.35) (0.09) — (0.44) 12.24 0.65 8 0.63 6 0.63 6 2.81 8 19 12-31-2010 11.74 0.40 0.97 1.37 (0.38) (0.13) — (0.51) 12.60 11.84 8 0.58 6 0.60 3.30 7 20 12-31-2009 9.57 0.40 2.22 2.62 (0.41) (0.04) — (0.45) 11.74 27.71 8 0.70 6 0.66 6 3.83 5 29 12-31-2008 13.55 0.56 (3.75) (3.19) (0.53) (0.26) — (0.79) 9.57 (23.94) 8 0.79 6 0.57 6 4.66 4 32 12-31-2007 13.51 0.47 0.18 0.65 (0.42) (0.19) — (0.61) 13.55 4.87 8 1.13 6 0.54 3.38 4 13 CLASS R5 6-30-2012 4 12.26 0.13 0.58 0.71 (0.13) — — (0.13) 12.84 5.80 5 0.22 0.22 2.05 5 14 12 12-31-2011 12.62 0.41 (0.28) 0.13 (0.40) (0.09) — (0.49) 12.26 1.00 8 0.24 6 0.24 6 3.21 15 19 12-31-2010 11.75 0.46 0.97 1.43 (0.43) (0.13) — (0.56) 12.62 12.35 8 0.24 6 0.24 6 3.75 11 20 12-31-2009 9.58 0.46 2.19 2.65 (0.44) (0.04) — (0.48) 11.75 28.10 8 0.32 6 0.32 6 4.39 8 29 12-31-2008 13.56 0.63 (3.78) (3.15) (0.57) (0.26) — (0.83) 9.58 (23.67) 8 0.36 6 0.23 6 5.27 5 32 12-31-2007 13.52 0.58 0.11 0.69 (0.46) (0.19) — (0.65) 13.56 5.15 8 0.97 6 0.21 4.21 4 13 CLASS R6 6-30-2012 4 12.24 0.14 0.58 0.72 (0.14) — — (0.14) 12.82 5.87 15.66 0.11 2.20 5 — 12 12 12-31-2011 14 12.51 0.24 (0.17) 0.07 (0.25) (0.09) — (0.34) 12.24 0.60 16.24 0.11 1.94 5 — 12 19 15 CLASS 1 6-30-2012 4 12.25 0.14 0.58 0.72 (0.14) — — (0.14) 12.83 5.86 5 0.11 0.11 2.18 5 3,263 12 12-31-2011 12.61 0.41 (0.27) 0.14 (0.41) (0.09) — (0.50) 12.25 1.12 8 0.11 6 0.11 6 3.26 3,057 19 12-31-2010 11.74 0.44 1.00 1.44 (0.44) (0.13) — (0.57) 12.61 12.43 8 0.11 6 0.11 6 3.66 3,026 20 12-31-2009 9.56 0.47 2.21 2.68 (0.46) (0.04) — (0.50) 11.74 28.49 8 0.11 6 0.11 6 4.49 2,503 29 12-31-2008 13.54 0.59 (3.73) (3.14) (0.58) (0.26) — (0.84) 9.56 (23.63) 8 0.12 6 0.12 6 4.90 1,857 32 12-31-2007 13.50 0.49 0.21 0.70 (0.47) (0.19) — (0.66) 13.54 5.25 0.11 6 0.11 3.53 2,339 13 CLASS 5 6-30-2012 4 12.24 0.14 0.58 0.72 (0.14) — — (0.14) 12.82 5.89 5 0.06 0.06 2.26 5 33 12 12-31-2011 12.60 0.44 (0.29) 0.15 (0.42) (0.09) — (0.51) 12.24 1.17 8 0.06 6 0.06 6 3.43 27 19 12-31-2010 11.73 0.47 0.97 1.44 (0.44) (0.13) — (0.57) 12.60 12.50 8 0.06 6 0.06 6 3.87 22 20 12-31-2009 9.56 0.51 2.17 2.68 (0.47) (0.04) — (0.51) 11.73 28.45 8 0.07 6 0.07 6 4.78 14 29 12-31-2008 13.54 0.67 (3.80) (3.13) (0.59) (0.26) — (0.85) 9.56 (23.59) 8 0.07 6 0.07 6 5.70 8 32 12-31-2007 13.49 0.53 0.19 0.72 (0.48) (0.19) — (0.67) 13.54 5.39 0.06 6 0.06 3.80 5 13 1 Recognition of net investment income (loss) by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Six months ended 6-30-12. Unaudited. 5 Not annualized. 6 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolios was as follows: 0.63%–1.45%, 0.48%–1.40%, 0.48%–1.14%, 0.49%–1.17%, 0.49%–2.40% and 0.79%–0.91% for the periods ended 6-30-12, 12-31-11, 12-31-10, 12-31-09, 12-31-08 and 12-31-07, respectively. 7 Annualized. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Includes the impact of expense recapture which amounted to 0.04%, 0.05% and 0.02% for Class B, Class R1 and Class R4, respectively of average net assets. See Note 4. 10 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 11 The inception date for Class R2 shares is 3-1-12. 12 Less than $500,000. 13 Portfolio turnover is shown for the period from 1-1-12 to 6-30-12. 14 The inception date for Class R6 shares is 9-1-11. 15 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. 34 Lifestyle Portfolios | Semiannual report See notes to financial statements Financial highlights Continued Lifestyle Conservative Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Expenses realized Total before Expenses Net Net asset Net and from From net reduc- including assets, value, invest- unrealized invest- invest- Net asset tions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS A 6-30-2012 4 12.63 0.15 0.45 0.60 (0.14) — — (0.14) 13.09 4.79 5 0.57 0.57 1.13 5 396 9 12-31-2011 12.77 0.46 (0.11) 0.35 (0.43) (0.06) — (0.49) 12.63 2.75 0.58 6 0.58 6 3.61 340 15 12-31-2010 12.15 0.48 0.71 1.19 (0.45) (0.12) — (0.57) 12.77 9.96 0.55 6 0.55 6 3.78 218 24 12-31-2009 10.39 0.54 1.77 2.31 (0.50) (0.05) — (0.55) 12.15 22.53 8 0.52 6 0.52 6 4.80 141 24 12-31-2008 13.32 0.73 (2.75) (2.02) (0.63) (0.28) — (0.91) 10.39 (15.41) 8 0.53 6 0.53 6 6.01 87 33 12-31-2007 13.29 0.59 0.05 0.64 (0.49) (0.12) — (0.61) 13.32 4.89 8 0.55 6 0.54 6 4.38 44 13 CLASS B 6-30-2012 4 12.63 0.10 0.46 0.56 (0.10) — — (0.10) 13.09 4.41 5 1.31 1.31 0.77 5 43 9 12-31-2011 12.77 0.35 (0.10) 0.25 (0.33) (0.06) — (0.39) 12.63 2.01 1.31 6 1.31 6 2.75 37 15 12-31-2010 12.15 0.37 0.73 1.10 (0.36) (0.12) — (0.48) 12.77 9.16 1.29 6 1.29 2.96 28 24 12-31-2009 10.40 0.44 1.77 2.21 (0.41) (0.05) — (0.46) 12.15 21.46 8 1.35 6 1.35 6 3.88 21 24 12-31-2008 13.32 0.59 (2.70) (2.11) (0.53) (0.28) — (0.81) 10.40 (16.04) 8 1.36 6 1.34 6 4.81 13 33 12-31-2007 13.29 0.50 0.04 0.54 (0.39) (0.12) — (0.51) 13.32 4.11 8 1.54 6 1.32 6 3.71 10 13 CLASS C 6-30-2012 4 12.62 0.10 0.46 0.56 (0.10) — — (0.10) 13.08 4.43 5 1.27 1.27 0.79 5 295 9 12-31-2011 12.77 0.36 (0.11) 0.25 (0.34) (0.06) — (0.40) 12.62 1.95 1.28 6 1.28 6 2.81 254 15 12-31-2010 12.14 0.39 0.72 1.11 (0.36) (0.12) — (0.48) 12.77 9.28 1.24 6 1.24 6 3.10 189 24 12-31-2009 10.39 0.46 1.76 2.22 (0.42) (0.05) — (0.47) 12.14 21.58 1.24 6 1.24 6 4.08 119 24 12-31-2008 13.32 0.62 (2.73) (2.11) (0.54) (0.28) — (0.82) 10.39 (16.03) 8 1.24 6 1.24 6 5.05 73 33 12-31-2007 13.28 0.52 0.04 0.56 (0.40) (0.12) — (0.52) 13.32 4.22 8 1.28 6 1.28 3.88 44 13 CLASS R1 6-30-2012 4 12.62 0.12 0.46 0.58 (0.11) — — (0.11) 13.09 4.63 5 1.03 1.03 0.90 5 8 9 12-31-2011 12.78 0.33 (0.05) 0.28 (0.38) (0.06) — (0.44) 12.62 2.19 1.06 6 1.06 6 2.57 7 15 12-31-2010 12.15 0.41 0.74 1.15 (0.40) (0.12) — (0.52) 12.78 9.56 0.88 6 0.93 3.24 8 24 12-31-2009 10.41 0.57 1.66 2.23 (0.44) (0.05) — (0.49) 12.15 21.74 8 1.16 6 1.06 6 5.00 7 24 12-31-2008 13.34 1.02 (3.07) (2.05) (0.60) (0.28) — (0.88) 10.41 (15.62) 8 2.31 6 0.88 6 8.75 2 33 12-31-2007 13.30 0.57 0.07 0.64 (0.48) (0.12) — (0.60) 13.34 4.83 8 9.69 6 0.71 4.21 — 11 13 CLASS R2 6-30-2012 13.12 0.13 (0.04) 0.09 (0.14) — — (0.14) 13.07 0.70 5 15.62 7 0.62 7 3.03 5 — 11 9 13 CLASS R3 6-30-2012 4 12.60 0.13 0.46 0.59 (0.12) — — (0.12) 13.07 4.72 5 0.89 0.89 0.97 5 11 9 12-31-2011 12.76 0.40 (0.11) 0.29 (0.39) (0.06) — (0.45) 12.60 2.30 0.88 6 0.88 6 3.08 10 15 12-31-2010 12.14 0.42 0.74 1.16 (0.42) (0.12) — (0.54) 12.76 9.68 0.86 6 0.86 3.36 11 24 12-31-2009 10.40 0.46 1.79 2.25 (0.46) (0.05) — (0.51) 12.14 21.94 0.92 6 0.92 6 4.14 8 24 12-31-2008 13.33 0.54 (2.59) (2.05) (0.60) (0.28) — (0.88) 10.40 (15.62) 8 0.90 6 0.83 6 4.27 6 33 12-31-2007 13.29 0.70 (0.07) 0.63 (0.47) (0.12) — (0.59) 13.33 4.81 8 1.89 6 0.81 5.17 4 13 CLASS R4 6-30-2012 4 12.61 0.15 0.45 0.60 (0.14) — — (0.14) 13.07 4.78 5 0.60 0.58 1.12 5 10 9 12-31-2011 12.76 0.45 (0.11) 0.34 (0.43) (0.06) — (0.49) 12.61 2.65 0.63 6 0.63 6 3.50 9 15 12-31-2010 12.13 0.47 0.72 1.19 (0.44) (0.12) — (0.56) 12.76 9.90 0.61 6 0.67 3.77 7 24 12-31-2009 10.39 0.52 1.75 2.27 (0.48) (0.05) — (0.53) 12.13 22.22 8 0.77 6 0.66 6 4.60 4 24 12-31-2008 13.31 0.64 (2.65) (2.01) (0.63) (0.28) — (0.91) 10.39 (15.38) 8 0.87 6 0.57 6 5.21 3 33 12-31-2007 13.28 0.53 0.12 0.65 (0.50) (0.12) — (0.62) 13.31 4.97 8 1.46 6 0.53 3.96 3 13 Semiannual report | Lifestyle Portfolios 35 See notes to financial statements Financial highlights Continued Lifestyle Conservative continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized capital distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) paid-in ($) tions ($) ($) (%) 3 (%) (%) (loss) (%) 1 ($) (%) CLASS R5 6-30-2012 4 12.62 0.18 0.45 0.63 (0.17) — — (0.17) 13.08 4.96 5 0.29 0.29 1.38 5 16 9 12-31-2011 12.77 0.50 (0.12) 0.38 (0.47) (0.06) — (0.53) 12.62 3.00 0.24 6 0.24 6 3.91 16 15 12-31-2010 12.15 0.50 0.74 1.24 (0.50) (0.12) — (0.62) 12.77 10.34 0.23 6 0.23 6 3.96 9 24 12-31-2009 10.40 0.57 1.75 2.32 (0.52) (0.05) — (0.57) 12.15 22.67 0.33 6 0.33 6 5.08 9 24 12-31-2008 13.32 0.86 (2.83) (1.97) (0.67) (0.28) — (0.95) 10.40 (15.10) 8 0.52 6 0.25 6 7.19 4 33 12-31-2007 13.29 0.57 0.12 0.69 (0.54) (0.12) — (0.66) 13.32 5.27 8 3.42 6 0.22 4.23 1 13 CLASS R6 6-30-2012 4 12.61 0.22 0.41 0.63 (0.18) — — (0.18) 13.06 4.96 5 8.27 0.11 7 1.70 5 — 11 9 12-31-2011 14 12.81 0.27 (0.12) 0.15 (0.29) (0.06) — (0.35) 12.61 1.16 16.16 0.11 2.13 5 — 11 15 15 CLASS 1 6-30-2012 4 12.61 0.18 0.46 0.64 (0.18) — — (0.18) 13.07 5.04 5 0.11 0.11 1.35 5 2,804 9 12-31-2011 12.76 0.50 (0.10) 0.40 (0.49) (0.06) — (0.55) 12.61 3.16 0.11 6 0.11 6 3.85 2,626 15 12-31-2010 12.13 0.51 0.75 1.26 (0.51) (0.12) — (0.63) 12.76 10.51 0.11 6 0.11 6 4.08 2,391 24 12-31-2009 10.38 0.56 1.78 2.34 (0.54) (0.05) — (0.59) 12.13 22.96 0.12 6 0.12 6 4.99 1,931 24 12-31-2008 13.30 0.71 (2.67) (1.96) (0.68) (0.28) — (0.96) 10.38 (15.02) 8 0.12 6 0.12 6 5.71 1,393 33 12-31-2007 13.27 0.57 0.14 0.71 (0.56) (0.12) — (0.68) 13.30 5.38 8 0.11 6 0.11 6 4.24 1,401 13 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Six months ended 6-30-12. Unaudited. 5 Not annualized. 6 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.45%, 0.48%–1.40%, 0.48%–1.13%, 0.49%–1.09% , 0.49%–2.40% and 0.79%–0.91% for the periods ended 6-30-12, 12-31-11, 12-31-10, 12-31-09, 12-31-08 and 12-31-07, respectively. 7 Annualized. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Includes the impact of expense recapture, which amounted to less than 0.005%, 0.05% and 0.06% of average net assets for Class B, Class R1 and Class R4 shares, respectively. See Note 4. 10 Includes transfer agent fee earned credits of less than 0.01% of average net assets. 11 Less than $500,000. 12 The inception date for Class R2 shares is 3-1-12. 13 Portfolio turnover is shown for the period from 1-1-12 to 6-30-12. 14 The inception date for Class R6 shares is 9-1-11. 15 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. 36 Lifestyle Portfolios | Semiannual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Funds II (the Trust) is an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Trust is a series company, which means it has several funds, each with a stated investment objective that it pursues through separate investment policies. The Trust currently offers multiple investment funds, five of which (collectively, Lifestyle Portfolios or the Portfolios, and individually a Portfolio) are presented in this report. The Lifestyle Portfolios are series of the Trust and operate as “funds of funds” that invest in Class NAV shares of underlying funds of the Trust, John Hancock Funds III (JHFIII) and other affiliated funds of the John Hancock funds complex. The Portfolios may offer multiple classes of shares. The shares currently offered by the Trust are detailed in the Statements of Assets and Liabilities. Class A, Class B and Class C shares are open to all investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are only available to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class 5 shares are available only to the John Hancock Freedom 529 Plan. Class B shares convert to Class A shares eight years after purchase. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. The accounting policies of the underlying funds of the Portfolios are outlined in the underlying funds’ shareholder reports, available without charge by calling 1-800-344-1029, at www.jhfunds.com, on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or at the SEC’s public reference room in Washington, D.C. The underlying funds are not covered by this report. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Portfolios: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Investments by the Portfolios in underlying affiliated funds and/or other investment companies are valued at their respective net asset values each business day. The Portfolios use a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Portfolios’ own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. As of June 30, 2012, all investments are categorized as Level 1 under the hierarchy described above. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the six months ended June 30, 2012, there were no transfers between the levels described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Income and capital gain distributions from underlying funds are recorded on ex-date. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Semiannual report | Lifestyle Portfolios 37 Line of credit. The Portfolios may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Portfolios to make properly authorized payments. The Portfolios are obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Portfolio property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Portfolios and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $200 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating Portfolio on a pro rata basis and is reflected in other expenses on the Statements of operations. For the six months ended June 30, 2012, the Portfolios had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to a specific portfolio are allocated to such fund. Expenses that are not readily attributable to a specific portfolio are allocated among all portfolios in an equitable manner, taking into consideration, among other things, the nature and type of expense and the portfolio’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the portfolio level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The Portfolios intend to continue to qualify as regulated investment companies by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Portfolios are permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Portfolios have a capital loss carryforwards available to offset future net realized capital gains. The following table details the capital loss carryforward available as of December 31, 2011: Capital Loss Carryforward Expiring at December 31, Portfolio Lifestyle Aggressive $67,288,224 $364,659,388 $69,388,579 Lifestyle Growth 329,311,236 966,013,756 — Lifestyle Balanced 132,396,509 987,127,767 57,148,343 Lifestyle Moderate — 151,772,098 17,269,113 Lifestyle Conservative — 58,544,975 4,934,051 As of December 31, 2011, the Portfolios had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Portfolios’ federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. The costs of investments owned on June 30, 2012, including short-term investments, for federal income tax purposes, were as follows: Net Unrealized Unrealized Unrealized Appreciation/ Portfolio Aggregate Cost Appreciation Depreciation (Depreciation) Lifestyle Aggressive $3,414,258,726 $308,358,928 ($28,114,111) $280,244,817 Lifestyle Growth 10,630,474,698 891,182,343 (98,159,509) 793,022,834 Lifestyle Balanced 11,378,263,051 909,190,519 (42,908,398) 866,282,121 Lifestyle Moderate 3,757,982,703 253,821,503 (30,747,375) 223,074,128 Lifestyle Conservative 3,414,663,339 175,545,290 (8,689,071) 166,856,219 38 Lifestyle Portfolios | Semiannual report Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Lifestyle Aggressive and Lifestyle Growth Portfolios generally declare and pay income dividends and capital gain distributions, if any, at least annually. The Lifestyle Balanced, Lifestyle Moderate and Lifestyle Conservative Portfolios generally declare and pay income dividends quarterly and capital gain distributions, if any, at least annually. Distributions paid by the Portfolios with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Short term gains from underlying funds are treated as ordinary income for tax purposes. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals for all Portfolios. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Trust that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Adviser), serves as investment adviser for the Portfolios. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Portfolios. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Portfolios pay the Adviser a management fee for its services to the Portfolios. The management fee has two components: (a) a fee on assets invested in a fund of the Trust or JHF III and (b) a fee on assets not invested in a fund of the Trust or JHF III (other assets). The fee on assets invested in a fund of the Trust or JHF III is stated as an annual percentage of the current value of the aggregate net assets of the Portfolios and the corresponding John Hancock Variable Insurance Trust (JHVIT) Lifestyle Trusts and is equivalent to the sum of: (a) 0.05% of the first $7.5 billion of aggregate net assets and (b) 0.04% of the excess over $7.5 billion of aggregate net assets. The fee on other assets is stated as an annual percentage of the current value of the aggregate net assets of the Portfolios and the corresponding JHVIT Lifestyle Trusts and is equivalent to the sum of: (a) 0.50% of the first $7.5 billion of aggregate net assets and (b) 0.49% of the excess over $7.5 billion of aggregate net assets. John Hancock Asset Management a division of Manulife Asset Management (North America) Limited and John Hancock Asset Management a division of Manulife Asset Management (US) LLC, both indirectly owned subsidiaries of MFC and affiliates of the Adviser, act as subadvisers to the Portfolios. QS Investors, LLC acts as subadviser consultant. The Portfolios are not responsible for payment of the subadvisory fees. Expense Reimbursements. The Adviser voluntarily agreed to waive its advisory fee or reimburse each Portfolio so that the aggregate advisory fee retained by the Adviser with respect to both the Portfolio and the underlying investments (after payment of any subadvisory fees) does not exceed 0.50% of the Lifestyle Portfolio’s first $7.5 billion of average daily net assets and 0.49% of the Portfolio’s average daily net assets in excess of $7.5 billion. This voluntary waiver may terminate at any time by the Adviser upon notice to the Trust. The Adviser had previously contractually agreed (except as noted below) to waive fees and/or reimburse certain class specific expenses, excluding fund level expenses such as advisory fees, taxes, brokerage commissions, interest expense, litigation and idenmification expenses and other extraordinary expenses and acquired fund fees and expenses for Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class R5 and Class R6 shares, to the extent that the above expenses for each class exceed 0.59%, 1.29%, 1.29%, 1.04%, 0.56% (effective 3-1-12), 0.94%, 0.64%, 0.34% and 0.05%, respectively, of the average daily net assets attributable to the classes. This expense fee waiver and/or reimbursement expired on April 30, 2012 for Class A, Class B, Class C, Class R1, Class R3, Class R4 and Class R5 shares, with the exception of Lifestyle Aggressive Portfolio Class B shares, which will continue in effect until at least April 30, 2013. This expense fee waiver and/or reimbursement will continue in effect until at least April 30, 2013 for Class R2 and Class R6 shares, unless renewed by mutual agreement of the Portfolios and the Adviser. Semiannual report | Lifestyle Portfolios 39 For the six months ended June 30, 2012, the expense reductions related to these plans amounted to the following and are reflected as a reduction of total expenses in the Statements of operations: Expense Reimbursement by Class Portfolio Class A Class B Class C Class R1 Class R2 Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Total Lifestyle Aggressive $7,045 $1,009 $3,903 $297 $4,946 $337 $321 $404 $8,316 $110,378 — $136,956 Lifestyle Growth 12,697 1,680 7,504 281 4,947 366 352 479 8,326 165,218 $2,032 203,882 Lifestyle Balanced 9,089 1,017 5,650 191 4,946 401 618 468 8,329 112,697 714 144,120 Lifestyle Moderate — 4,946 — — — 8,327 — — 13,273 Lifestyle Conservative — 4,946 — — — 8,320 — — 13,266 Expense recapture. The Adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements for a period of three years following the beginning of the month in which such reimbursements or waivers originally occurred to the extent that the Portfolios are below its expense limitation during this period. The table below outlines the amounts recovered during the six months ended June 30, 2012, and the amount of waived or reimbursed expenses subject to potential recovery and the respective expiration dates. Certain reimbursements or waivers are not subject to recapture. Amounts eligible for Amounts eligible for Amounts eligible for Amounts eligible for Amount recovered recovery through recovery through recovery through recovery through during the six months Portfolio December 1, 2012 December 1, 2013 December 1, 2014 June 1, 2015 ended June 30, 2012 Lifestyle Aggressive $13,402 $7,850 $11,680 $13,485 $4,354 Lifestyle Growth — — 5,277 13,269 — Lifestyle Balanced — — 5,276 13,272 — Lifestyle Moderate — — 5,276 13,273 — Lifestyle Conservative — — 5,276 13,266 — Amounts recovered by class Portfolio Class B Lifestyle Aggressive $4,354 The investment management fees incurred for the six months ended June 30, 2012 were equivalent to a net annual effective rate of 0.04% of each Portfolio’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Portfolios reimburse the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Portfolios, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense was incurred. These accounting and legal services fees incurred for the six months ended June 30, 2012 amounted to an annual rate of 0.01% of the Portfolios’ average daily net assets. Distribution and service plans. The Portfolios have a distribution agreement with the Distributor. The Portfolios have adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4 and Class 1 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Portfolios. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5 shares, the Portfolios pay for certain other services. The Portfolios may pay up to the following contractual rates of 12b-1 fees and other service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Portfolios’ shares. 40 Lifestyle Portfolios | Semiannual report Share Class 12b-1 Fee Service Fee Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Class 1 0.05% — Effective June 1, 2012, the Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class R4 shares to limit the 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least May 31, 2013, unless renewed by mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, these fee limitations amounted to the following for Class R4 shares, for the six months ended June 30, 2012: Class R4 Portfolio 12b-1 Reimbursement Lifestyle Aggressive $760 Lifestyle Growth 1,728 Lifestyle Balanced 6,262 Lifestyle Moderate 793 Lifestyle Conservative 831 Sales charges. Class A shares are assessed up-front sales charges of up to 5% of the net asset value of such shares. The following summarizes the net up-front sales charges received by the Distributor during the six months ended June 30, 2012: Lifestyle Aggressive Lifestyle Growth Lifestyle Balanced Lifestyle Moderate Lifestyle Conservative Net sales charges $345,273 $2,444,041 $3,425,624 $1,369,404 $1,316,252 Retained for printing prospectuses, advertising and sales literature 53,878 389,634 544,241 223,408 217,964 Sales commission to unrelated broker-dealers 278,186 1,996,620 2,833,707 1,114,056 1,068,184 Sales commission to affiliated sales personnel 13,209 57,787 47,676 31,940 30,104 Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to reimburse the Distributor for commissions paid in connection with the sale of these shares. During the six months ended June 30, 2012, CDSCs received by the Distributor for Class B and Class C shares were as follows: Portfolio Class B Class C Lifestyle Aggressive $32,675 $10,321 Lifestyle Growth 108,833 33,926 Lifestyle Balanced 95,269 32,610 Lifestyle Moderate 45,316 23,423 Lifestyle Conservative 49,200 41,534 Transfer agent fees. The Portfolios have a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Portfolios and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for record-keeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Semiannual report | Lifestyle Portfolios 41 Class level expenses. Class level expenses for the six months ended June 30, 2012 were: Distribution and Transfer State Printing and Portfolio Share class service fees agent fees registration fees postage Lifestyle Aggressive Class A $321,664 $202,069 $11,997 $10,317 Class B 118,508 22,257 5,930 2,058 Class C 594,078 111,680 8,195 6,700 Class R1 31,205 1,063 5,627 423 Class R2 81 10 5,030 4 Class R3 33,225 1,214 5,684 331 Class R4 17,058 1,205 5,853 311 Class R5 3,270 1,430 5,854 339 Class R6 — 24 8,240 91 Class 1 839,954 — — — Total Lifestyle Growth Class A $1,146,046 $720,792 $28,745 $33,426 Class B 505,546 95,233 9,220 7,141 Class C 2,257,857 424,566 16,046 24,438 Class R1 57,533 2,042 5,716 646 Class R2 81 10 5,034 3 Class R3 70,902 2,592 5,760 574 Class R4 36,920 2,599 5,789 478 Class R5 6,707 3,462 6,214 521 Class R6 — 27 8,254 91 Class 1 2,485,808 — — — Total Lifestyle Balanced Class A $1,257,279 $791,722 $31,075 $26,119 Class B 468,928 88,538 8,232 5,472 Class C 2,605,285 490,320 15,323 21,583 Class R1 60,097 2,107 5,738 553 Class R2 82 10 5,034 3 Class R3 119,905 4,388 5,948 738 Class R4 87,051 7,537 5,878 567 Class R5 9,845 5,066 6,142 703 Class R6 — 17 8,253 91 Class 1 $2,598,105 — — — Total Lifestyle Moderate Class A $485,993 $305,950 $18,008 $9,513 Class B 191,370 36,152 6,924 2,055 Class C 1,227,970 231,479 10,469 8,806 Class R1 29,238 977 5,706 333 Class R2 82 10 5,034 4 Class R3 32,368 1,174 5,714 324 Class R4 16,329 1,136 5,731 263 Class R5 3,450 1,579 5,762 362 Class R6 — 13 8,250 91 Class 1 804,808 — — — Total Lifestyle Conservative Class A $558,020 $351,966 $25,165 $10,500 Class B 200,460 37,839 8,667 2,400 Class C 1,370,391 258,637 18,245 9,073 Class R1 $26,828 899 7,717 341 Class R2 82 10 5,034 4 Class R3 34,724 1,278 8,593 314 Class R4 17,398 1,212 7,917 279 Class R5 3,471 1,424 9,133 353 Class R6 — 27 8,252 91 Class 1 685,154 — — — Total Trustee expenses. The Portfolio compensates each Trustee who is not an employee of the Adviser or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each Portfolio based on its average daily net assets. 42 Lifestyle Portfolios | Semiannual report Note 5 — Portfolio share transactions Transactions in Portfolios shares for the six months ended June 30, 2012 and for the year ended December 31, 2011 were as follows: Lifestyle Aggressive Six months ended 6-30-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 3,357,573 $41,031,336 7,464,183 $91,404,027 Distributions reinvested — — 243,063 2,751,452 Repurchased (3,291,428) (40,366,242) (4,951,189) (60,481,347) Net increase Class B shares Sold 141,481 $1,731,829 383,237 $4,721,859 Distributions reinvested — — 11,799 133,917 Repurchased (206,792) (2,518,945) (342,031) (4,148,048) Net increase (decrease) Class C shares Sold 868,962 $10,642,576 2,588,465 $31,926,500 Distributions reinvested — — 65,280 740,942 Repurchased (1,009,792) (12,302,723) (1,764,063) (21,317,749) Net increase (decrease) Class R1 shares Sold 82,054 $1,010,174 432,325 $5,441,786 Distributions reinvested — — 6,396 72,657 Repurchased (108,720) (1,322,331) (366,618) (4,506,805) Net increase (decrease) Class R2 shares 1 Sold 8,006 $100,000 — — Net increase — — Class R3 shares Sold 131,389 $1,598,500 290,766 $3,553,417 Distributions reinvested — — 10,353 117,091 Repurchased (184,275) (2,224,284) (418,553) (5,043,806) Net decrease Class R4 shares Sold 278,547 $3,335,887 489,290 $6,081,935 Distributions reinvested — — 11,062 124,889 Repurchased (262,340) (3,205,248) (428,018) (5,286,717) Net increase Class R5 shares Sold 146,802 $1,801,185 520,513 $6,451,285 Distributions reinvested — — 19,696 222,375 Repurchased (265,780) (3,222,305) (375,287) (4,504,410) Net increase (decrease) Class R6 shares 2 Sold 23,046 $287,950 8,562 $100,000 Repurchased (3,997) (46,691) — — Net increase Class 1 shares Sold 3,934,102 $48,456,099 10,943,704 $133,645,731 Distributions reinvested — — 5,480,200 61,761,848 Repurchased (11,581,285) (140,483,593) (19,800,854) (237,203,958) Net decrease Net increase (decrease) Semiannual report | Lifestyle Portfolios 43 Lifestyle Growth Six months ended 6-30-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 10,973,700 $141,030,963 25,255,690 $325,712,890 Distributions reinvested — — 1,135,940 13,619,901 Repurchased (7,425,841) (95,214,188) (13,974,478) (179,071,981) Net increase Class B shares Sold 981,046 $12,642,154 1,968,564 $25,335,379 Distributions reinvested — — 92,910 1,116,780 Repurchased (674,792) (8,626,319) (1,198,774) (15,315,522) Net increase Class C shares Sold 3,691,419 $47,396,715 10,273,161 $132,871,906 Distributions reinvested — — 430,104 5,165,542 Repurchased (3,418,526) (43,748,377) (6,786,907) (86,332,541) Net increase Class R1 shares Sold 222,113 $2,856,641 676,819 $8,740,362 Distributions reinvested — — 17,883 215,130 Repurchased (192,059) (2,459,778) (559,464) (7,376,787) Net increase Class R2 shares 1 Sold 7,663 $100,000 — — Net increase — — Class R3 shares Sold 240,390 $3,082,633 731,870 $9,416,869 Distributions reinvested — — 32,737 391,859 Repurchased (419,033) (5,304,132) (772,447) (9,941,308) Net decrease Class R4 shares Sold 682,773 $8,548,019 713,217 $8,872,464 Distributions reinvested — — 30,211 361,630 Repurchased (371,188) (4,732,244) (839,042) (10,488,230) Net increase (decrease) Class R5 shares Sold 433,319 $5,553,252 938,722 $12,212,673 Distributions reinvested — — 52,770 631,654 Repurchased (343,013) (4,410,330) (487,392) (6,260,806) Net increase Class R6 shares 2 Sold 5,403 $68,042 11,535 $141,552 Distributions reinvested — — 89 1,057 Repurchased (100) (1,258) (9) (105) Net increase Class 1 shares Sold 7,992,426 $103,016,338 18,053,853 $233,685,010 Distributions reinvested — — 20,055,879 239,266,634 Repurchased (24,793,437) (316,427,765) (50,656,774) (639,910,781) Net decrease Class 5 shares Sold 769,517 $9,807,319 1,704,430 $22,055,655 Distributions reinvested — — 240,178 2,862,925 Repurchased (139,339) (1,786,227) (240,535) (3,020,497) Net increase Net increase (decrease) 44 Lifestyle Portfolios | Semiannual report Lifestyle Balanced Six months ended 6-30-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 14,942,041 $194,020,324 27,583,068 $357,729,036 Distributions reinvested 333,172 4,369,917 1,623,599 20,142,210 Repurchased (7,429,847) (96,538,288) (13,281,688) (171,487,865) Net increase Class B shares Sold 1,243,288 $16,145,047 2,068,163 $26,625,612 Distributions reinvested 11,300 147,747 136,001 1,676,290 Repurchased (487,538) (6,301,677) (1,032,699) (13,314,679) Net increase Class C shares Sold 5,406,602 $70,225,063 11,338,347 $147,444,834 Distributions reinvested 64,695 846,777 793,316 9,792,429 Repurchased (3,726,774) (48,248,228) (7,232,333) (93,268,932) Net increase Class R1 shares Sold 323,147 $4,164,861 553,248 $7,178,427 Distributions reinvested 3,371 44,054 24,934 307,691 Repurchased (258,280) (3,339,173) (376,903) (4,861,927) Net increase Class R2 shares 1 Sold 7,605 $100,000 — — Net increase — — Class R3 shares Sold 374,402 $4,834,968 865,516 $11,151,510 Distributions reinvested 11,447 149,847 77,750 963,283 Repurchased (520,968) (6,732,281) (1,041,990) (13,534,250) Net decrease Class R4 shares Sold 5,049,743 $66,315,773 871,720 $11,476,386 Distributions reinvested 27,686 361,504 65,932 819,277 Repurchased (1,288,718) (16,745,154) (1,037,906) (13,443,059) Net increase (decrease) Class R5 shares Sold 684,007 $8,889,889 1,642,807 $21,488,098 Distributions reinvested 23,565 309,053 110,529 1,376,693 Repurchased (719,318) (9,333,391) (1,290,830) (16,820,167) Net increase (decrease) Class R6 shares 2 Sold 17,027 $220,380 8,248 $103,500 Distributions reinvested 71 919 — — Repurchased (142) (1,831) — — Net increase Class 1 shares Sold 22,067,722 $287,145,333 39,551,115 $511,123,439 Distributions reinvested 6,028,654 78,762,459 26,838,854 333,196,257 Repurchased (21,720,306) (281,687,621) (36,844,586) (470,092,098) Net increase Class 5 shares Sold 641,642 $8,311,677 1,240,322 $16,132,683 Distributions reinvested 40,664 531,296 160,865 1,995,168 Repurchased (149,201) (1,886,561) (259,546) (3,316,409) Net increase Net increase Semiannual report | Lifestyle Portfolios 45 Lifestyle Moderate Six months ended 6-30-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 6,186,537 $79,520,482 11,478,695 $145,921,776 Distributions reinvested 208,332 2,695,908 754,289 9,356,716 Repurchased (4,168,101) (53,532,812) (5,332,351) (67,791,561) Net increase Class B shares Sold 519,942 $6,663,669 1,075,807 $13,660,530 Distributions reinvested 12,912 166,886 63,595 786,336 Repurchased (187,771) (2,403,628) (367,327) (4,657,413) Net increase Class C shares Sold 3,517,246 $45,174,392 6,906,563 $87,818,079 Distributions reinvested 90,460 1,170,168 457,098 5,659,846 Repurchased (1,869,362) (23,894,504) (3,348,037) (42,388,595) Net increase Class R1 shares Sold 167,408 $2,142,818 290,222 $3,703,097 Distributions reinvested 2,859 36,974 13,573 168,255 Repurchased (74,412) (954,867) (265,849) (3,385,518) Net increase Class R2 shares 1 Sold 7,716 $100,000 — — Net increase — — Class R3 shares Sold 171,603 $2,200,350 403,702 $5,139,065 Distributions reinvested 5,435 70,209 26,932 333,836 Repurchased (237,419) (3,025,338) (350,836) (4,432,751) Net increase (decrease) Class R4 shares Sold 223,281 $2,825,293 246,227 $3,128,495 Distributions reinvested 6,363 82,058 22,330 276,444 Repurchased (119,386) (1,520,047) (202,592) (2,572,826) Net increase Class R5 shares Sold 215,120 $2,747,787 790,524 $10,089,122 Distributions reinvested 11,007 142,192 47,006 582,669 Repurchased (378,724) (4,779,190) (474,551) (6,013,998) Net increase (decrease) Class R6 shares 2 Sold 999 $12,960 7,994 $100,000 Distributions reinvested 5 73 — — Repurchased (38) (484) — — Net increase Class 1 shares Sold 8,489,649 $108,919,625 13,082,359 $166,615,780 Distributions reinvested 2,726,062 35,204,485 9,904,635 122,933,186 Repurchased (6,407,189) (82,247,552) (13,422,853) (169,449,859) Net increase Class 5 shares Sold 459,590 $5,872,704 612,369 $7,775,812 Distributions reinvested 27,033 348,736 84,958 1,052,566 Repurchased (140,519) (1,785,817) (213,134) (2,689,762) Net increase Net increase 46 Lifestyle Portfolios | Semiannual report Lifestyle Conservative Six months ended 6-30-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 7,994,823 $104,155,612 16,626,365 $214,371,407 Distributions reinvested 303,927 3,981,214 819,424 10,398,314 Repurchased (4,981,747) (64,839,640) (7,591,792) (97,926,459) Net increase Class B shares Sold 588,127 $7,663,662 1,213,609 $15,617,448 Distributions reinvested 19,390 254,019 66,498 843,963 Repurchased (245,757) (3,203,972) (562,385) (7,241,252) Net increase Class C shares Sold 4,283,645 $55,789,526 9,052,182 $116,563,348 Distributions reinvested 137,762 1,803,664 469,469 5,958,102 Repurchased (2,016,268) (26,256,451) (4,214,339) (54,239,302) Net increase Class R1 shares Sold 133,772 $1,739,511 306,782 $3,975,039 Distributions reinvested 4,422 57,911 14,449 183,680 Repurchased (70,610) (917,755) (459,770) (5,953,530) Net increase (decrease) Class R2 shares 1 Sold 7,622 $100,000 — — Net increase — — Class R3 shares Sold 212,657 $2,777,527 442,216 $5,732,778 Distributions reinvested 7,951 103,983 29,066 369,187 Repurchased (184,903) (2,397,376) (490,152) (6,346,100) Net increase (decrease) Class R4 shares Sold 313,206 $4,076,060 460,870 $5,954,607 Distributions reinvested 8,369 109,459 25,387 322,310 Repurchased (258,401) (3,361,087) (302,677) (3,897,650) Net increase Class R5 shares Sold 525,609 $6,846,815 737,253 $9,510,571 Distributions reinvested 14,068 184,185 44,615 566,159 Repurchased (542,036) (6,953,448) (266,887) (3,452,543) Net increase (decrease) Class R6 shares 2 Sold 19,698 $259,584 7,806 $100,000 Distributions reinvested 193 2,517 — — Repurchased (1,232) (15,938) — — Net increase Class 1 shares Sold 9,238,500 $120,167,011 24,495,781 $316,021,626 Distributions reinvested 2,849,549 37,269,793 8,583,834 108,961,974 Repurchased (5,799,221) (75,856,284) (12,240,403) (157,655,502) Net increase Net increase 1 Period from 3-1-12 (inception date) to 6-30-12. 2 The inception date for Class R6 shares is 9-1-11. As of June 30, 2012, affiliates of the Portfolios owned 100% of shares of beneficial interest of Class R2 of the Lifestyle Portfolios. As of June 30, 2012, affiliates of the Portfolios owned 31%, 48%, 32%, 89% and 30% of shares of beneficial interest of Class R6 of the Lifestyle Aggressive, Lifestyle Growth, Lifestyle Balanced, Lifestyle Moderate and Lifestyle Conservative Portfolios, respectively. Semiannual report | Lifestyle Portfolios 47 Note 6 — Purchase and sale of securities The following summarizes the purchases and sales of the affiliated underlying funds for the six months ended June 30, 2012: Portfolio Purchases Sales Lifestyle Aggressive $500,267,714 $597,842,957 Lifestyle Growth 1,796,848,255 1,910,842,825 Lifestyle Balanced 1,794,182,584 1,519,414,311 Lifestyle Moderate 591,356,363 469,782,153 Lifestyle Conservative 479,671,896 317,453,430 Note 7 — Investment in affiliated underlying funds The Portfolios invest primarily in affiliated underlying funds that are managed by the Adviser and affiliates. The Portfolios do not invest in the affiliated underlying funds for the purpose of exercising management or control; however, the Portfolios’ investment may represent a significant portion of each underlying fund’s net assets. As of June 30, 2012, the following Portfolios held 5% or more of an affiliated underlying fund’s net assets: Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Aggressive John Hancock Funds II All Cap Core 18.4% All Cap Value 13.3% Alpha Opportunities 15.9% Blue Chip Growth 9.9% Capital Appreciation 9.1% Capital Appreciation Value 10.7% China Emerging Leaders 14.7% Currency Strategies 8.1% Emerging Markets 15.1% Equity-Income 11.6% Fundamental Global Franchise 10.6% Fundamental Large Cap Value 14.9% Fundamental Value 14.0% Global Real Estate 10.0% Health Sciences 12.7% Heritage 17.2% International Growth Stock 13.9% International Opportunities 21.9% International Small Cap 12.1% International Small Company 17.1% International Value 11.7% Mid Cap Stock 10.4% Mid Cap Value Equity 15.5% Mid Value 15.4% Mutual Shares 16.4% Natural Resources 11.2% Real Estate Equity 8.8% Redwood 9.0% Small Cap Growth 13.8% Small Cap Opportunities 29.9% Small Cap Value 17.2% Small Company Growth 16.7% Small Company Value 9.8% Smaller Company Growth 17.3% Technical Opportunities 15.0% U.S. Equity 9.2% Value 16.4% John Hancock Funds III International Core 7.4% International Value Equity 10.3% Rainier Growth 7.0% Strategic Growth 14.1% John Hancock Investment Trust Small Cap Intrinsic Value 14.9% Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Growth John Hancock Funds II Active Bond 9.1% All Cap Core 47.7% All Cap Value 34.4% Alpha Opportunities 41.0% Blue Chip Growth 25.7% Capital Appreciation 26.0% Capital Appreciation Value 31.6% China Emerging Leaders 37.3% Currency Strategies 23.9% Emerging Markets 33.2% Equity-Income 29.0% Floating Rate Income 12.0% Fundamental Global Franchise 35.9% Fundamental Large Cap Value 38.7% Fundamental Value 34.9% Global Absolute Return Strategies 16.6% Global Bond 9.1% Global High Yield 19.5% Global Real Estate 30.6% Health Sciences 36.2% Heritage 38.5% High Income 27.0% High Yield 13.1% International Growth Stock 34.1% International Opportunities 40.6% International Small Cap 26.3% International Small Company 37.8% International Value 27.3% Mid Cap Stock 27.0% Mid Cap Value Equity 35.1% Mid Value 40.0% Multi Sector Bond 14.8% Mutual Shares 40.5% Natural Resources 24.3% Real Estate Equity 27.8% Real Return Bond 8.1% Redwood 27.3% Small Cap Growth 31.4% Small Cap Opportunities 55.7% Small Cap Value 37.2% Small Company Growth 37.1% Small Company Value 22.1% Smaller Company Growth 37.8% Spectrum Income 15.2% Strategic Income Opportunities 7.7% Technical Opportunities 42.9% Total Return 8.7% U.S. Equity 30.2% U.S. High Yield Bond 18.6% Value 38.1% 48 Lifestyle Portfolios | Semiannual report Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Growth (continued) John Hancock Funds III Disciplined Value 7.0% Global Shareholder Yield 16.7% International Core 18.7% International Value Equity 38.8% Rainier Growth 18.8% Strategic Growth 38.9% John Hancock Investment Trust Small Cap Intrinsic Value 25.7% Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Balanced John Hancock Funds II Active Bond 33.2% All Cap Core 33.9% All Cap Value 24.8% Alpha Opportunities 27.7% Blue Chip Growth 19.7% Capital Appreciation 19.3% Capital Appreciation Value 30.7% China Emerging Leaders 31.8% Core Bond 33.4% Currency Strategies 28.7% Emerging Markets 22.7% Equity-Income 21.7% Floating Rate Income 25.6% Fundamental Global Franchise 35.3% Fundamental Large Cap Value 27.6% Fundamental Value 24.0% Global Absolute Return Strategies 17.7% Global Bond 38.6% Global High Yield 34.8% Global Real Estate 30.1% Health Sciences 34.7% Heritage 31.5% High Income 40.4% High Yield 24.1% International Growth Stock 32.4% International Opportunities 10.6% International Small Cap 16.1% International Small Company 22.8% International Value 22.3% Investment Quality Bond 20.4% Mid Cap Stock 17.1% Mid Cap Value Equity 38.5% Mid Value 23.8% Multi Sector Bond 40.7% Mutual Shares 30.4% Natural Resources 21.2% Real Estate Equity 29.9% Real Return Bond 29.3% Redwood 29.2% Small Cap Growth 28.0% Small Cap Opportunities 40.9% Small Cap Value 30.6% Small Company Growth 30.4% Small Company Value 19.0% Smaller Company Growth 30.1% Spectrum Income 41.4% Strategic Income Opportunities 16.4% Technical Opportunities 26.4% Total Return 21.1% U.S. Equity 28.3% U.S. High Yield Bond 32.0% Value 31.5% Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Balanced (continued) John Hancock Funds III Disciplined Value 5.2% Global Shareholder Yield 16.6% International Core 15.1% International Value Equity 31.8% Rainier Growth 14.0% Strategic Growth 30.5% John Hancock Investment Trust Small Cap Intrinsic Value 18.2% Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Moderate John Hancock Funds II Active Bond 20.9% All Cap Value 5.4% Alpha Opportunities 7.4% Blue Chip Growth 6.4% Capital Appreciation Value 8.4% Core Bond 25.5% Currency Strategies 9.8% Equity-Income 7.9% Floating Rate Income 13.0% Fundamental Global Franchise 9.1% Fundamental Large Cap Value 8.0% Fundamental Value 7.1% Global Absolute Return Strategies 6.2% Global Bond 15.6% Global High Yield 14.2% Global Real Estate 7.8% High Income 15.6% High Yield 9.5% International Growth Stock 7.3% Investment Quality Bond 18.7% Mid Value 8.2% Multi Sector Bond 16.6% Real Estate Equity 9.9% Real Return Bond 12.7% Redwood 10.1% Small Cap Growth 7.8% Small Cap Value 7.1% Small Company Growth 6.7% Smaller Company Growth 6.0% Spectrum Income 16.8% Strategic Income Opportunities 6.7% Total Return 13.3% U.S. Equity 7.1% U.S. High Yield Bond 12.7% John Hancock Funds III International Value Equity Fund 6.7% Strategic Growth 6.7% Semiannual report | Lifestyle Portfolios 49 Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Conservative John Hancock Funds II Active Bond 24.5% Core Bond 30.2% Currency Strategies 8.6% Equity-Income 5.5% Floating Rate Income 13.2% Fundamental Global Franchise 5.6% Fundamental Value 5.4% Global Bond 18.3% Global High Yield 13.5% Global Real Estate 5.5% High Income 15.7% High Yield 9.1% Investment Quality Bond 42.1% Multi Sector Bond 16.7% Natural Resources 2.7% Real Estate Equity 9.3% Real Return Bond 18.8% Redwood 9.0% Short Term Government Income 83.0% Small Cap Growth 6.5% Spectrum Income 16.9% Strategic Income Opportunities 6.9% Total Return 15.5% U.S. High Yield Bond 12.2% John Hancock Funds III Global Shareholder Yield 5.2% 50 Lifestyle Portfolios | Semiannual report EVALUATION OF ADVISORY AND SUBADVISORY AGREEMENTS BY THE BOARD OF TRUSTEES This section describes the evaluation by the Board of Trustees (the “Board”) of the Advisory Agreement (the “Advisory Agreement”) and each of the Subadvisory Agreements and the Sub-Subadvisory Agreements (collectively, the “Subadvisory Agreements”) for each of the portfolios of John Hancock Funds II (the “Trust”) discussed in this semi-annual report (the “Funds”). At in-person meetings held on May 24–25, 2012, the Board, including all of the Trustees who are not considered to be “interested persons” of the Trust under the Investment Company Act of 1940, as amended (the “1940 Act”) (the “Independent Trustees”), approved for an annual period the continuation of the Advisory and Subadvisory Agreements with respect to each of the Funds. Evaluation by the Board of Trustees The Board, including the Independent Trustees, is responsible for selecting the Trust’s adviser, John Hancock Investment Management Services, LLC (the “Adviser” or “JHIMS”), approving the Adviser’s selection of subadvisers for each of the Funds (each a “Subadviser”, and collectively, the “Subadvisers”) and approving the Trust’s advisory and subadvisory (and any sub-subadvisory) agreements, their periodic continuation and any amendments. Consistent with Securities and Exchange Commission rules, the Board regularly evaluates the Trust’s advisory and subadvisory arrangements, including consideration of the factors listed below. The Board may also consider other factors (including conditions and trends prevailing generally in the economy, the securities markets and the industry) and does not treat any single factor as determinative, and each Trustee may attribute different weights to different factors. The Board is furnished with an analysis of its fiduciary obligations in connection with its evaluation and, throughout the evaluation process, the Board is assisted by counsel for the Trust and the Independent Trustees are also separately assisted by independent legal counsel. The factors considered by the Board are: (1) the nature, extent and quality of the services to be provided by the Adviser to the Trust and by the Subadvisers to the Funds; (2) the investment performance of the Funds and their Subadvisers; (3) the extent to which economies of scale would be realized as a Fund grows and whether fee levels reflect these economies of scale for the benefit of Fund shareholders; (4) the costs of the services to be provided and the profits to be realized by the Adviser and its affiliates (including any subadvisers that are affiliated with the Adviser) from the Adviser’s relationship with the Trust; and (5) comparative services rendered and comparative advisory and subadvisory fee rates. The Board believes that information relating to all of these factors is relevant to its evaluation of the Trust’s advisory agreement. The Board also takes into account any indirect benefits expected to be derived by the Adviser and its affiliates and the Subadvisers and their affiliates from their relationships with the Funds. With respect to its evaluation of subadvisory agreements (including any sub-subadvisory agreements) with subadvisers not affiliated with the Adviser, the Board believes that, in view of the Trust’s “manager-of-managers” advisory structure, the costs of the services to be provided and the profits to be realized by those subadvisers that are not affiliated with the Adviser from their relationship with the Trust generally are not a material factor in the Board’s consideration of these subadvisory agreements because such fees are paid by the Adviser and not by the Funds and the Board relies on the ability of the Adviser to negotiate the subadvisory fees at arms-length. In evaluating subadvisory arrangements, the Board also considers other material business relationships that unaffiliated Subadvisers and their affiliates have with the Adviser or its affiliates, including the involvement by certain affiliates of certain Subadvisers in the distribution of financial products, including shares of the Trust, offered by the Adviser and other affiliates of the Adviser (“Material Relationships”). Approval of Advisory and Subadvisory Agreements At in-person meetings held on May 24–25, 2012, the Board, including all of the Independent Trustees, re-approved the Advisory Agreement and the applicable Subadvisory Agreements with respect to each of the Funds. In considering the Advisory Agreement and the Subadvisory Agreements, the Board received in advance of the meeting a variety of materials relating to each Fund, the Adviser and each Subadviser, including comparative performance, fee and expense information for a peer group of similar mutual funds prepared by an independent third party provider of mutual fund data, including performance information for relevant benchmark indices and other information provided by the Adviser and the Subadvisers regarding the nature, extent and quality of services provided by the Adviser and the Subadvisers under their respective Agreements. The Board also took into account discussions with management and information provided to the Board in its meetings throughout the year with respect to the services provided by the Adviser and the Subadvisers to the Funds, including quarterly performance reports prepared by management containing reviews of investment results, and periodic presentations from the Subadvisers with respect to the Funds they manage. The Board noted the affiliation of certain of the Subadvisers with JHIMS, noting any potential conflicts of interest. Semiannual report | Lifestyle Portfolios 51 Throughout the process, the Trustees were afforded the opportunity to ask questions of and request additional information from management. The Independent Trustees also received a memorandum from their independent counsel discussing the legal standards for their consideration of the proposed continuation of the Agreements and discussed the proposed continuation of the Agreements in private sessions with their independent legal counsel at which no representatives of management were present. Approval of Advisory Agreement Among the information received by the Board from the Adviser relating to the nature, extent and quality of services provided to the Funds, the Board reviewed information provided by JHIMS relating to its operations and personnel and information regarding JHIMS’s compliance and regulatory history. The Board also noted that on a regular basis it receives and reviews information from the Trust’s Chief Compliance Officer (“CCO”) regarding the Funds’ compliance policies and procedures established pursuant to Rule 38a-1 under the 1940 Act. The Board also considers the Adviser’s risk management processes. The Board considered that JHIMS is responsible for the management of the day-to-day operations of the Funds, including but not limited to, general supervision of and coordination of the services provided by the Subadvisers, and is also responsible for monitoring and reviewing the activities of the Subadvisers and other third-party service providers. In considering the nature, extent and quality of the services provided by the Adviser, the Trustees also took into account their knowledge of JHIMS’ management and the quality of the performance of its duties, through Board meetings, discussions and reports during the preceding year and through each Trustee’s experience as a Trustee of the Trust and of another trust in the complex. In approving the renewal of the Advisory Agreement, and with reference to the factors that it regularly considers when considering approval of advisory and subadvisory agreements as listed above, the Board: (1) — (a) considered the high value to the Trust of continuing its relationship with JHIMS as the Trust’s adviser, the skills and competency with which JHIMS has in the past managed the Trust’s affairs and its subadvisory relationships, JHIMS’s oversight and monitoring of the Subadvisers’ investment performance and compliance programs including its timeliness in responding to performance issues and the qualifications of JHIMS’s personnel; (b) considered JHIMS’s compliance policies and procedures and noted its responsiveness to regulatory changes and mutual fund industry developments; (c) considered JHIMS’s administrative capabilities, including its ability to supervise the other service providers for the Funds; (d) considered the financial condition of JHIMS and whether it had the financial wherewithal to provide a high level and quality of services to the Funds; and (e) recognized JHIMS’s reputation and experience in serving as an investment adviser to the Trust, and considered the benefit to shareholders of investing in funds that are part of a family of funds offering a variety of investments. The Board concluded that JHIMS may reasonably be expected to continue to provide a high quality of services under the Advisory Agreement with respect to the Funds; (2) — (a) reviewed the investment performance of each of the Funds; (b) reviewed the comparative performance of their respective benchmarks; (c) considered the performance of comparable funds as included in a report prepared by an independent third party provider of mutual fund data (i.e., funds underlying variable insurance products having approximately the same investment classification/objective), if any. Such report included each Fund’s ranking within a smaller group of peer funds and the Fund’s ranking within broader groups of funds, as well as a description of the methodology used to determine the similarity of each Fund with the funds included in each group; and (d) took into account JHIMS’s analysis of each Fund’s performance and its plans and recommendations regarding the Trust’s subadvisory arrangements generally and with respect to particular Funds. The Board concluded that the performance of each of the Funds has generally been in line with or generally outperformed the historical performance of comparable funds and the Fund’s respective benchmarks with the exceptions noted in Appendix A and in such cases, that appropriate action is being taken to address performance, if necessary, or that such performance is reasonable in light of all factors considered, and that JHIMS may reasonably be expected to continue ably to monitor the performance of the Funds and each of their subadvisers. (3) — (a) with respect to each Fund (except those listed below), considered that the Adviser has agreed to waive its management fee for each of these Funds and each of the funds of John Hancock Variable Insurance Trust (except those listed below) (the “Participating Portfolios”) or otherwise reimburse the expenses of the Participating Portfolios as follows (the “Reimbursement”) and that, at the request of the Board, the Reimbursement rate was increased effective May 31, 2011. The current Reimbursement 52 Lifestyle Portfolios | Semiannual report rate is as follows: The Reimbursement shall equal, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the Participating Portfolios that exceed $75 billion but is less than $100 billion and 0.015% of that portion of the aggregate net assets of all the Participating Portfolios that equals or exceeds $100 billion. The amount of the Reimbursement shall be calculated daily and allocated among all the Participating Portfolios in proportion to the daily net assets of each Participating Portfolio, and that Reimbursement may be terminated or modified by the Adviser only upon notice to the Trust and approval of the Board of Trustees of the Trust. (The Funds that are not Participating Portfolios as of the date of this semi-annual report are each of the funds of funds, money market funds and index funds of the Trust and John Hancock Variable Insurance Trust.) (b) reviewed the Trust’s advisory fee structure and the incorporation therein of any subadvisory fee breakpoints in the advisory fees charged and concluded that (i) most of the Funds contain breakpoints at the subadvisory fee level and that such breakpoints are reflected as breakpoints in the advisory fees for Funds and (ii) although economies of scale cannot be measured with precision, these arrangements permit shareholders of Funds with advisory fee breakpoints to benefit from economies of scale if those Funds grow. The Board also took into account management’s discussion of the Funds’ advisory fee structure, including with respect to those Funds that did not currently have breakpoints, and also noted that management had agreed to add breakpoints or implement additional breakpoints to the advisory fee structure of certain of the Funds; and (c) The Board also considered the effect of the Funds’ growth in size on their performances and fees. The Board also noted that if the Funds’ assets increase over time, the Funds may realize other economies of scale if assets increase proportionally more than certain other fixed expenses. (4) — (a) reviewed the financial statements of JHIMS and considered an analysis presented by JHIMS regarding the net profitability to JHIMS and Manulife Financial Corporation, the Adviser’s parent, of each Fund; (b) reviewed and considered an analysis presented by JHIMS regarding the profitability of JHIMS’s relationship with each Fund and whether JHIMS has the financial ability to continue to provide a high level of services to the Fund; (c) considered that JHIMS also provides administrative services to the Funds on a cost basis pursuant to an administrative services agreement and took into account information prepared by JHIMS indicating the allocation of such costs; (d) noted that certain of the Funds’ Subadvisers are affiliates of the Adviser; (e) noted that John Hancock Signature Services, LLC and John Hancock Funds, LLC, affiliates of the Adviser, provide transfer agency services and distribution services to the Funds, respectively, and that JHIMS also derives reputational and other indirect benefits from providing advisory services to the Funds; (f) noted that the subadvisory fees for the Funds are paid by JHIMS and are negotiated at arms’ length with respect to the unaffiliated Subadvisers; and (g) considered that the Adviser should be entitled to earn a reasonable level of profits in exchange for the level of services it provides to each Fund and the entrepreneurial risk that it assumes as Adviser. Based upon its review, the Board concluded that the Adviser and its affiliates’ level of profitability, if any, from their relationship with each Fund was reasonable and not excessive. (5) — reviewed comparative information prepared by an independent third party provider of mutual fund data including, among other data, each Fund’s contractual and actual advisory and subadvisory fees and total expenses as compared to similarly situated investment companies underlying variable insurance products deemed to be comparable to the Funds. The Board considered each Fund’s ranking within a smaller group of peer funds chosen by the independent third party provider, as well as the Fund’s ranking within broader groups of funds. In comparing each Fund’s actual and contractual management fee to that of comparable funds, the Board noted that such fee includes both advisory and administrative costs. The Board determined that the Trust’s advisory fees are generally within a competitive range of those incurred by other comparable funds. In this regard, the Board took into account management’s discussion with respect to the advisory/subadvisory fee structure, including the amount of the advisory fee retained by the Adviser after payment of the subadvisory fee. The Board also noted that JHIMS is currently waiving fees and/or reimbursing expenses with respect to certain of the Funds. The Board also noted that the Adviser pays the subadvisory fees of the Funds, and that such fees are negotiated at arm’s length with respect to unaffiliated Subadvisers. In addition, the Board noted that the Adviser effected advisory and subadvisory fee reductions in the past year with respect to several Funds. The Board also noted management’s discussion of the Funds’ expenses, as well as certain actions taken over the past several years to reduce the Funds’ operating expenses. The Board also took into account the level and quality of services provided by JHIMS with respect to the Funds, as well as the other factors considered. The Board concluded that the advisory fees paid by the Trust with respect to the Funds are reasonable. Semiannual report | Lifestyle Portfolios 53 In addition, the Trustees reviewed the advisory fee to be paid to the Adviser for each Fund and concluded that the advisory fee to be paid to the Adviser with respect to each Fund is based on services provided that are in addition to, rather than duplicative of, the services provided pursuant to the advisory agreements for the underlying portfolios of the Fund and that the additional services are necessary because of the differences between the investment policies, strategies and techniques of a Fund and those of its underlying portfolios. Additional information relating to each Fund’s fees and expenses and performance that the Board considered in approving the Advisory Agreement is set forth in Appendix A. Approval of Subadvisory Agreements In making its determination with respect to the factors that it considers in considering approval of the Sub-Advisory Agreements, the Board reviewed: (1) information relating to each Subadviser’s business, including current subadvisory services to the Trust (and other funds in the John Hancock family of funds); (2) the historical and current performance of each Fund and comparative performance information relating to the Fund’s benchmark and comparable funds; (3) the subadvisory fee for each Fund, including any breakpoints, and comparative fee information prepared by an independent third party of mutual fund data; and (4) information relating to the nature and scope of Material Relationships and their significance to the Trust’s Adviser and unaffiliated Subadvisers. With respect to the services provided by each of the Subadvisers, the Board received information provided to the Board by each Subadviser, including each Subadviser’s Form ADV, as well as considered information presented throughout the past year. The Board considered the Subadviser’s current level of staffing and its overall resources, as well as its compensation program. The Board reviewed each Subadviser’s history and investment experience, as well as information regarding the qualifications, background and responsibilities of the Subadviser’s investment and compliance personnel who provide services to the Funds. The Board also considered, among other things, the Subadviser’s compliance program and any disciplinary history. The Board also considered the Subadviser’s risk assessment and monitoring process. The Board noted each Subadviser’s regulatory history, including whether it was currently involved in any regulatory actions or investigations as well as material litigation, and any settlements and amelioratory actions undertaken, as appropriate. The Board also noted that the CCO and his staff conduct regular, periodic compliance reviews with each of the Subadvisers and present reports to the Independent Trustees regarding the same, which includes evaluating the regulatory compliance systems of the Subadvisers and procedures reasonably designed by them to assure compliance with the federal securities laws. The Board also took into account the financial condition of each Subadviser. The Board considered each Subadviser’s investment process and philosophy. The Board took into account that each Subadviser’s responsibilities include the development and maintenance of an investment program for the applicable Fund which is consistent with the Fund’s investment objectives, the selection of investment securities and the placement of orders for the purchase and sale of such securities, as well as the implementation of compliance controls related to performance of these services. The Board also received information with respect to each Subadviser’s brokerage policies and practices, including with respect to best execution and soft dollars. The Board also reviewed information relating to the nature and scope of Material Relationships and their significance to the Adviser and its affiliates and to unaffiliated Subadvisers. The Board also took into account the sub-advisory fees paid by the Adviser to fees charged by each Fund’s Subadviser to manage other sub-advised portfolios and portfolios not subject to regulation under the 1940 Act, as applicable. The Board also received information regarding any Material Relationships with respect to the unaffiliated Subadvisers, which include arrangements in which unaffiliated Subadvisers or their affiliates provide advisory, distribution or management services in connection with financial products sponsored by the Trust’s Adviser or its affiliates, and may include other registered investment companies, a 529 education savings plan, managed separate accounts and exempt group annuity contracts sold to qualified plans. The Board also received information and took into account any other potential conflicts of interests the Adviser might have in connection with the Sub-Advisory Agreements. The Board’s decision to approve each Subadvisory Agreement was based on a number of determinations, including the following: (1) The Subadviser has extensive experience and demonstrated skills as a manager; (2) Although not without variation, the performance of each Fund managed by a Subadviser has generally been in line with or generally outperformed the historical performance of comparable funds and the Fund’s respective benchmarks with the exceptions noted in Appendix A (with respect to such exceptions, the Board concluded that appropriate action was being taken to address such Funds’ performance, if necessary, or that performance was reasonable in light of all factors considered); 54 Lifestyle Portfolios | Semiannual report (3) The subadvisory fees generally are (i) competitive and within the range of industry norms and (ii) are paid by JHIMS out of its advisory fees it receives from the Fund (in the case of each sub-subadvisory agreement, that the sub-subadvisory fee would be paid by the Subadviser out of the subadvisory fee) and would not be an expense of the Fund, and, with respect to each Subadviser that is not affiliated with the Adviser, are a product of arm’s length negotiation between the Adviser and the Subadviser; and the Board concluded that each Fund’s subadvisory fees are reasonable; and (4) With respect to those Funds that have subadvisory fees that contain breakpoints, such breakpoints are reflected as breakpoints in the advisory fees for the Funds in order to permit shareholders to benefit from economies of scale if those Funds grow. In addition, the Trustees reviewed the subadvisory fee to be paid to the Subadviser for the Funds and concluded that the subadvisory fee to be paid to the Subadviser with respect to each Fund is based on services provided that are in addition to, rather than duplicative of, the services provided pursuant to the subadvisory agreements for the underlying portfolios of the Fund and that the additional services are necessary because of the differences between the investment policies, strategies and techniques of a Fund and those of its underlying portfolios. Additional information relating to each Fund’s fees and expenses and performance that the Board considered for a particular Fund is set forth in Appendix A. * * * Based on their evaluation of all factors that they deemed to be material, including those factors described above, and assisted by the advice of independent counsel, the Board, including the Independent Trustees, concluded that renewal of the Advisory Agreement and each of the Subadvisory Agreements would be in the best interest of each of the Funds and its respective shareholders. Accordingly, the Board, and the Independent Trustees voting separately, approved the Advisory Agreement and each of the Subadvisory Agreements for an additional one-year period. Semiannual report | Lifestyle Portfolios 55 Appendix A Portfolio Performance of Trust, (Subadviser) as of March 31, 2012 Fees and Expenses Other Comments JHF II Lifestyle Benchmark Index — The Subadvisory fees for the peer The Board took into account Aggressive Portfolio Portfolio underperformed for group are not available. management’s discussion of the one-year period, under- the factors that contributed to John Hancock Asset performed for the three-year Net management fees for this the Portfolio’s performance, Management a divi- period, and underperformed Portfolio are higher than the including the subadvisor’s sion of Manulife Asset for the five-year period. peer group median. investment style and current Management (North market conditions. America) Limited Lipper Peer Group — The Total expenses for this Portfolio Portfolio underperformed for are lower than the peer The Board took into account John Hancock Asset the one-year period, under- group median. management’s discussion of the Management a divi- performed for the three-year Portfolio’s expenses and the sion of Manulife Asset period, and underperformed peer group. Management (US) LLC for the five-year period. QS Investors, LLC JHF II Lifestyle Benchmark Index — The Subadvisory fees: Limited The Board took into account Balanced Portfolio Portfolio underperformed for peer group. management’s discussion of the one-year period, outper- the Portfolio’s performance, John Hancock Asset formed for the three-year Net management fees for this including the Portfolio’s favor- Management a divi- period, and underperformed Portfolio are lower than the able performance relative to the sion of Manulife Asset for the five-year period. peer group median. peer group over the three- and Management (North five-year periods. America) Limited Lipper Peer Group — The Total expenses for this Portfolio Portfolio underperformed for are lower than the peer John Hancock Asset the one-year period, outper- group median. Management a divi- formed for the three-year sion of Manulife Asset period, and outperformed for Management (US) LLC the five-year period. QS Investors, LLC JHF II Lifestyle Benchmark Index — The Subadvisory fees: Limited The Board took into account Conservative Portfolio Portfolio underperformed peer group. management’s discussion of for the one-year period, out- the Portfolio’s performance, John Hancock Asset performed for the three-year Net management fees for this including the favorable per- Management a divi- period, and underperformed Portfolio are equal to the peer formance relative to its peer sion of Manulife Asset for the five-year period. group median. group for the one, three- and Management (North five-year periods. America) Limited Lipper Peer Group — The Total expenses for this Portfolio Portfolio outperformed for are equal to the peer John Hancock Asset the one-year period, outper- group median. Management a divi- formed for the three-year sion of Manulife Asset period, and outperformed for Management (US) LLC the five-year period. QS Investors, LLC 56 Lifestyle Portfolios | Semiannual report Portfolio Performance of Trust, (Subadviser) as of March 31, 2012 Fees and Expenses Other Comments JHF II Lifestyle Growth Benchmark Index — The Subadvisory fees: Limited The Board took into account Portfolio Portfolio underperformed for peer group. management’s discussion of the one-year period, outper- the Portfolio’s performance, John Hancock Asset formed for the three-year Net management fees for this including relative to the Management a divi- period, and underperformed Portfolio are lower than the peer peer group. sion of Manulife Asset for the five-year period. group median. Management (North America) Limited Lipper Peer Group — The Total expenses for this Portfolio Portfolio underperformed are lower than the peer John Hancock Asset for the one-year period, out- group median. Management a divi- performed for the three-year sion of Manulife Asset period, and underperformed Management (US) LLC for the five-year period. QS Investors, LLC Benchmark Index — The Subadvisory fees: Limited The Board took into account JHF II Lifestyle Portfolio underperformed peer group. management’s discussion of the Moderate Portfolio for the one-year period, out- Portfolio’s performance, includ- performed for the three-year Net management fees for this ing the Portfolio’s favorable John Hancock Asset period, and underperformed Portfolio are higher than the performance relative to the peer Management a divi- for the five-year period. peer group median. group for the one-, three- and sion of Manulife Asset five-year periods. Management (North Lipper Peer Group — The Total expenses for this Portfolio America) Limited Portfolio outperformed for are lower than the peer The Board took into account the one-year period, outper- group median. management’s discussion of the John Hancock Asset formed for the three-year Portfolio’s expenses. Management a divi- period, and outperformed for sion of Manulife Asset the five-year period. Management (US) LLC QS Investors, LLC Semiannual report | Lifestyle Portfolios 57 More information Trustees Investment adviser James M. Oates,Chairman John Hancock Investment Management Services, LLC James R. Boyle † Charles L. Bardelis * Subadvisers Peter S. Burgess * John Hancock Asset Management Grace K. Fey Theron S. Hoffman Principal distributor Hassell H. McClellan John Hancock Funds, LLC Officers Custodian Hugh McHaffie State Street Bank and Trust Company President Transfer agent Thomas M. Kinzler John Hancock Signature Services, Inc. Secretary and Chief Legal Officer Legal counsel Francis V. Knox, Jr. K&L Gates LLP Chief Compliance Officer Independent registered public accounting firm Michael J. Leary PricewaterhouseCoopers LLP Treasurer Charles A. Rizzo Chief Financial Officer John G. Vrysen Chief Operating Officer *Member of the Audit Committee †Non-Independent Trustee The Portfolios’ proxy voting policies and procedures, as well as the Portfolios’ proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Portfolios’ complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Portfolios’ Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your portfolio, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 58 Lifestyle Portfolios | Semiannual report 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www.jhfunds.com Now available: electronic delivery www.jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Lifestyle Portfolios. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. LS0SA 6/12 8/12 ITEM 2. CODE OF ETHICS. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Not Applicable (e) Not Applicable (f) Not Applicable ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not Applicable ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Not Applicable (e) Not Applicable (f) Not Applicable (g) Not Applicable (h) Not Applicable ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Included with Item 1. (b) Not Applicable ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not Applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not Applicable. ITEM 9. PURCHASE OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS. Not Applicable. ITEM 10. SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS. Not Applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in this Form N-CSR is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such disclosure controls and procedures include controls and procedures designed to ensure that such information is accumulated and communicated to the Registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Within 90 days prior to the filing date of this Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant's management, including the Registrant's principal executive officer and the Registrant's principal financial officer, of the effectiveness of the design and operation of the Registrant's disclosure controls and procedures relating to information required to be disclosed on Form N-CSR. Based on such evaluation, the Registrant's principal executive officer and principal financial officer concluded that the Registrant's disclosure controls and procedures are operating effectively to ensure that: (i) information required to be disclosed in this Form N-CSR is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission, and (ii) information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) CHANGE IN REGISTRANT’S INTERNAL CONTROL: Not Applicable. ITEM 12. EXHIBITS. (a)(1) Not applicable (a)(2)(i) CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER. (a)(2)(ii) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER. (b) CERTIFICATION PURSUANT TO Rule 30a-2(b) OF THE INVESTMENT COMPANY ACT OF SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JOHN HANCOCK FUNDS II /s/ Hugh McHaffie Hugh McHaffie President Date: August 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Hugh McHaffie Hugh McHaffie President Date: August 27, 2012 /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 27, 2012
